17-13469-rg          Doc 396          Filed 02/14/20 Entered 02/14/20 16:16:09         Main Document
                                                   Pg 1 of 43



THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE COURT. THIS
DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS
NOT BEEN APPROVED BY THE COURT.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------x

In re:                                                                    Case No.: 17-13469 (RG)

LEVEL SOLAR INC.,1                                                        Chapter 11

Debtor.

-----------------------------------------------------------------x

                    DISCLOSURE STATEMENT FOR SECOND AMENDED
                     JOINT CHAPTER 11 PLAN OF REORGANIZATION
                  OF CHAPTER 11 TRUSTEE AND PELL-QED PROPONENTS



SilvermanAcampora LLP                                     Wollmuth Maher & Deutsch LLP
Anthony C. Acampora                                       Paul R. DeFilippo
100 Jericho Quadrangle, Suite 300                         Brad J. Axelrod
Jericho, New York 11753                                   500 Fifth Avenue
Tel: (516) 479-6300                                       New York, New York 10110
Fax: (516) 937-7002                                       Tel: (212) 382-3300
AAcampora@SilvermanAcampora.com                           Fax: (212) 382-0050
                                                          pdefilippo@wmd-law.com
Counsel for Ronald J. Friedman, Esq.                      baxelrod@wmd-law.com
Chapter 11 Trustee
                                                          Counsel for Lisa V. Pell and QED, LLC




1
    Federal Tax Id. No. xx-xxx 0893


                                                                                   HTRUST/2369879.1/067797
17-13469-rg         Doc 396           Filed 02/14/20 Entered 02/14/20 16:16:09                                      Main Document
                                                   Pg 2 of 43



                                                TABLE OF CONTENTS

ARTICLE I. INTRODUCTION AND OVERVIEW .................................................................... 1
    A.     General........................................................................................................................... 1
    B.     Purpose of Disclosure Statement. .................................................................................. 1
    C.     Brief Explanation of Chapter 11. ................................................................................... 4
    D.     Confirmation and Consummation of the Plan. .............................................................. 5
    E.     Risk Factors. .................................................................................................................. 5
    F.     Brief Overview of the Debtor and the Plan.................................................................... 5
         1.      Summary of the Plan. .............................................................................................. 5
         2.      Reasons for the Chapter 11 Filings. ........................................................................ 6
    G.     Summary of Assets of the Debtor. .................................................................................. 7
         1.      Cash on Hand. ......................................................................................................... 7
         2.      Amounts Due From Fund IV. ................................................................................. 7
         3.      Amounts Due From Residual Payments. ................................................................ 7
         4.      Amounts Due From Service and Maintenance Agreements. .................................. 8
         5.      Unnecessary Assets Sold. ....................................................................................... 8
         6.      Net Operating Losses and Tax Credits. .................................................................. 8
         7.      Litigation Assets. .................................................................................................... 9
         8.      Miscellaneous Operating Assets. .......................................................................... 11
    H.     Summary of Distributions under the Plan.................................................................... 11
    I.     Instructions Regarding Voting, Confirmation, and Objections to Confirmation......... 13
         1.      Voting Instructions................................................................................................ 13
         2.      Plan Confirmation. ................................................................................................ 16
         3.      Objections to Confirmation................................................................................... 16
         4.      Confirmation Hearing. .......................................................................................... 17
ARTICLE II. BACKGROUND INFORMATION REGARDING DEBTOR ............................ 17
    A.     Significant Events During the Chapter 11 Case. ......................................................... 17
         1.      The Debtor’s “First Day” Pleadings. .................................................................... 17
         2.      Continuation of Business after Filing. .................................................................. 17
         3.      Filing of Schedules. .............................................................................................. 18
         4.      Bar Date for Filing of Claims. .............................................................................. 18
         5.      Motions to Convert this Case to a Case under Chapter 7. .................................... 18

                                                                    i
                                                                                                               HTRUST/2369879.1/067797
17-13469-rg        Doc 396           Filed 02/14/20 Entered 02/14/20 16:16:09                                      Main Document
                                                  Pg 3 of 43



         6.      Other Motions and Orders Granted in this Case. .................................................. 19
         7.      Appointment of the Chapter 11 Trustee................................................................ 19
         8.      Compensation for Shipman & Goodman LLP...................................................... 19
         9.      Turnover and Sale of Unnecessary Vehicles. ....................................................... 20
         10.     FRBP 2004 Examinations. .................................................................................... 20
         11.     Insurance. .............................................................................................................. 21
    B.     Non-Bankruptcy Litigation. ......................................................................................... 21
         1.      Daniel Corey Hiergesell and Dennise Esperanza Flores v. Level
                 Solar, Inc. .............................................................................................................. 21
         2.      Sonepar Distribution New England, Inc., d/b/a North East Electrical
                 Distributors v. Level Solar, Inc. ............................................................................ 21
         3.      Grokash Realty Associates, LLC v. Level Solar, Inc. .......................................... 21
         4.      In re Comeau, Jeffrey. ........................................................................................... 21
         5.      New York State Department of Labor Investigation. ........................................... 22
         6.      Ung, Siha v. Workers’ Compensation Trust Fund Board. .................................... 22
         7.      David C. Neiger v. Level Solar, et. al. .................................................................. 22
    C.     Bankruptcy Litigation. ................................................................................................. 22
         1.      Daniel Corey Hiergesell and Dennise Esperanza Flores v. Level Solar,
                 Inc. (the WARN Act Claim). ................................................................................ 22
         2.      Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                 of Level Solar Inc. v. Long Island Industrial Management LLC.......................... 22
         3.      Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                 of Level Solar Inc. v. Electrical Inspectors, Inc. ................................................... 23
         4.      Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                 of Level Solar Inc. v. Quick Mount PV ................................................................ 23
         5.      Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                 of Level Solar Inc. v. Prontotype .......................................................................... 23
         6.      Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                 of Level Solar Inc. v. Maypole Environmental Inspections, LLC ........................ 23
ARTICLE III. THE PLAN OF REORGANIZATION ................................................................ 24
    A.     Summary of Payment Provisions of the Plan. .............................................................. 24
         1.      Impairment of Claims and Interests. ..................................................................... 24
         2.      Treatment of Claims and Equity Interests. ........................................................... 24
    B.     Claims and Interests..................................................................................................... 24
         1.      Allowed Administrative Claims. .......................................................................... 24

                                                                   ii
                                                                                                              HTRUST/2369879.1/067797
17-13469-rg          Doc 396           Filed 02/14/20 Entered 02/14/20 16:16:09                                     Main Document
                                                    Pg 4 of 43



          2.      Professional Fee Claims. ....................................................................................... 25
          3.      Priority Tax Claims. .............................................................................................. 25
          4.      Class 1 – Priority Claims...................................................................................... 25
          5.      Class 2A – New York Green Bank Claim. ........................................................... 25
          6.      Class 2B – Cooper Electric Secured Claim. ......................................................... 26
          7.      Class 3 – Convenience Claims. ............................................................................. 26
          8.      Class 4 – General Unsecured Claims. .................................................................. 26
          9.      Class 5 – Preferred Equity Interests. ..................................................................... 26
          10.     Class 6 – Common Equity Interests. ..................................................................... 26
     C.     Other Provisions of the Plan. ....................................................................................... 27
          1.      Monetization of Debtor’s Assets. ......................................................................... 27
          2.      Pell-QED Contribution. ........................................................................................ 27
          3.      Pell-QED Advance................................................................................................ 27
          4.      Establishment of and Transfers to LSI Liquidating Trust. ................................... 27
          5.      Discharge of the Trustee. ...................................................................................... 28
          6.      Distributions.......................................................................................................... 28
          7.      Causes of Action. .................................................................................................. 28
          8.      Objections to Claims. ............................................................................................ 29
          9.      Executory Contracts. ............................................................................................. 29
          10.     Releases, Exculpation and Injunctions. ................................................................ 30
          11.     Miscellaneous. ...................................................................................................... 31
ARTICLE IV. PLAN CONFIRMATION ................................................................................... 32
     A.     Feasibility..................................................................................................................... 32
     B.     Acceptance. .................................................................................................................. 33
     C.     Non-Acceptance and Cram Down................................................................................ 33
     D.     Best Interests Test – Liquidation Analysis. .................................................................. 33
ARTICLE V. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN...... 34
ARTICLE VI. MATERIAL UNCERTAINTIES AND RISK FACTORS ................................. 35
     A.     Parties in Interest May Object to the Classification of Claims and Interests.............. 35
     B.     Failure to Satisfy Vote Requirement. ........................................................................... 35
     C.     The Proponents May Not Be Able to Secure Confirmation of the Plan or
            Confirmation May Be Delayed. ................................................................................... 35
     D.     LSI Liquidating Trust May Object to the Amount or Classification of Claims............ 36

                                                                    iii
                                                                                                               HTRUST/2369879.1/067797
17-13469-rg          Doc 396         Filed 02/14/20 Entered 02/14/20 16:16:09                           Main Document
                                                  Pg 5 of 43



     E.      Risk of Non-Occurrence of the Effective Date. ............................................................ 36
     F.      Risks Affecting Potential Recoveries............................................................................ 36
     G.      Risks Associated With Forward Looking Statements. .................................................. 36
ARTICLE VII. CONCLUSION .................................................................................................. 37




                                                              iv
                                                                                                    HTRUST/2369879.1/067797
17-13469-rg   Doc 396    Filed 02/14/20 Entered 02/14/20 16:16:09        Main Document
                                      Pg 6 of 43



                                      EXHIBITS

   A.   Second Amended Joint Chapter 11 Plan of Reorganization of the Chapter 11 Trustee
        and Pell-QED Proponents
   B.   Proposed Order Approving the Disclosure Statement For Second Amended Joint
        Chapter 11 Plan of Reorganization of Chapter 11 Trustee and Pell-QED Proponents
   C.   Liquidation Analysis
   D.   Amended Plan Supplement




                                           v
                                                                      HTRUST/2369879.1/067797
17-13469-rg         Doc 396       Filed 02/14/20 Entered 02/14/20 16:16:09                      Main Document
                                               Pg 7 of 43



                                           ARTICLE I
                                   INTRODUCTION AND OVERVIEW

OTHER THAN AS SPECIFICALLY SET FORTH IN THIS DISCLOSURE
STATEMENT, THE DEBTOR HAS NOT AUTHORIZED ANY REPRESENTATIONS
ABOUT IT, ITS BUSINESS, OR ITS FUTURE OPERATIONS.

         A.       General.

        On December 4, 2017 (the “Commencement Date”), Level Solar Inc. (“LSI” or the
“Debtor”), commenced a case (the “Case”) under chapter 11 of the Unites States Code 11 U.S.C.
§§ 101-1532, (“the Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court” or “Court”).

       The Honorable Robert E. Grossman, United States Bankruptcy Judge presides over the
case. On September 28, 2018, Judge Vyskocil ordered the appointment of a trustee for the
Debtor under Bankruptcy Code section 1104. On October 9, 2018, Ronald J. Friedman, Esq. was
appointed Chapter 11 Trustee (the “Trustee”).

        Chapter 11 of the Bankruptcy Code allows the Debtor, and under some circumstances,
creditors and other parties in interest, to propose a plan of reorganization to govern how the
Debtor’s assets and liabilities will be reorganized. The Trustee, together with Lisa V. Pell and
QED, LLC (the “Pell-QED Proponents,” and together with the Trustee, the “Proponents”), have
proposed a Joint Chapter 11 Plan of Reorganization of the Chapter 11 Trustee and Pell-QED
Proponents (the “Plan”). The Pell-QED Proponents hold the largest general unsecured claims
against, and Preferred Equity interests in, the Debtor. A copy of the Plan is annexed to this
disclosure statement (this “Disclosure Statement”) as Exhibit A.2

     THE DOCUMENT YOU ARE READING IS THE DISCLOSURE STATEMENT FOR
THE PLAN ANNEXED AS EXHIBIT A.

         B.       Purpose of Disclosure Statement.

        This Disclosure Statement is provided under Bankruptcy Code section 1125 and is
intended to provide “adequate information” in connection with the Proponents’ solicitation of
votes to accept the Plan.3


2
 Capitalized terms not otherwise defined in this Disclosure Statement have the meanings ascribed to them in the
Plan.
3
  Bankruptcy Code section 1125 defines “adequate information” as “information of a kind, and in sufficient detail,
as far as is reasonably practicable in light of the nature and history of the debtor and the condition of the debtor’s
books and records, including a discussion of the potential material Federal tax consequences of the plan to the
debtor, any successor to the debtor, and a hypothetical investor typical of the holders of claims or interests in the
case, that would enable such a hypothetical investor of the relevant class to make an informed judgment about the
plan, but adequate information need not include such information about any other possible or proposed plan and in
determining whether a disclosure statement provides adequate information, the court shall consider the complexity
                                                          1
                                                                                            HTRUST/2369879.1/067797
17-13469-rg         Doc 396        Filed 02/14/20 Entered 02/14/20 16:16:09                       Main Document
                                                Pg 8 of 43



READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO KNOW
ABOUT:

         (1) who can vote or object;

        (2) the Plan’s proposed treatment of your Claim (i.e., what you will receive on account of
your claim if the plan is confirmed), and how this treatment compares to what you would receive
in a liquidation;

         (3) the Debtor’s history and significant events during the bankruptcy case;

         (4) what the Court will consider when it decides whether to confirm the Plan,

         (5) the effect of confirmation; and

         (6) the Plan’s feasibility.

       This Disclosure Statement cannot tell you everything about your rights. You should
consider consulting your own lawyer to obtain more specific advice on how the Plan will affect
you and your best course of action.

        This Disclosure Statement is presented to the holders of Claims (collectively, the
“Claimants”) and of Equity Interests to comply with Bankruptcy Code section 1125 which
requires that a disclosure statement provide “adequate information” about the plan. Bankruptcy
Code section 1125(a) defines “adequate information” as “information of a kind, and in sufficient
detail,” about a debtor and its operations “that would enable a hypothetical reasonable investor
typical of holders of claims or interests” of the debtor to make an informed judgment about
accepting or rejecting the Plan. You should not rely on this Disclosure Statement for any purpose
other than that described above.

     THIS DISCLOSURE STATEMENT AND THE PLAN ARE AN INTEGRATED
PACKAGE AND YOU SHOULD CONSIDER THEM TOGETHER TO BE ADEQUATELY
INFORMED. IF THERE ARE ANY INCONSISTENCIES BETWEEN THE PLAN AND THE
DISCLOSURE STATEMENT, THE PLAN PROVISIONS WILL GOVERN.

     NO REPRESENTATIONS CONCERNING THE DEBTOR (PARTICULARLY AS TO
THE VALUE OF ITS PROPERTY) ARE AUTHORIZED BY THE DEBTOR OTHER THAN
AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY REPRESENTATIONS OR
INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE OF THE PLAN OTHER
THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD NOT BE RELIED
UPON BY YOU IN ARRIVING AT YOUR DECISION, AND SUCH ADDITIONAL
REPRESENTATIONS AND INDUCEMENTS SHOULD BE REPORTED TO COUNSEL
FOR THE DEBTOR, WHO SHALL IN TURN DELIVER SUCH INFORMATION TO THE
BANKRUPTCY COURT FOR SUCH ACTION AS MAY BE APPROPRIATE.

of the case, the benefit of additional information to creditors and other parties in interest, and the cost of providing
additional information.”
                                                           2
                                                                                             HTRUST/2369879.1/067797
17-13469-rg     Doc 396    Filed 02/14/20 Entered 02/14/20 16:16:09         Main Document
                                        Pg 9 of 43




     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING THE INFORMATION CONTAINED IN THE EXHIBITS ATTACHED
HERETO, HAS NOT BEEN SUBJECT TO AN AUDIT OR INDEPENDENT REVIEW.
ACCORDINGLY, THE DEBTOR IS UNABLE TO WARRANT OR REPRESENT THAT THE
INFORMATION CONCERNING THE DEBTOR OR ITS FINANCIAL CONDITION IS
ACCURATE OR COMPLETE. ANY PROJECTED INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT HAS BEEN PRESENTED FOR ILLUSTRATIVE PURPOSES
ONLY, AND BECAUSE OF THE UNCERTAINTY AND RISK FACTORS INVOLVED. THE
DEBTOR’S ACTUAL RESULTS MAY NOT BE AS PROJECTED HEREIN.

     ALTHOUGH AN EFFORT HAS BEEN MADE TO BE AS ACCURATE AS
POSSIBLE UNDER THE CIRCUMSTANCES, THE DEBTOR DOES NOT WARRANT OR
REPRESENT THAT THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS CORRECT. THE DISCLOSURE STATEMENT CONTAINS ONLY A
SUMMARY OF THE PLAN. EACH CLAIMANT WHO IS ENTITLED TO VOTE ON THE
PLAN IS URGED TO REVIEW THE PLAN PRIOR TO CASTING SUCH VOTE.

      THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE OF THE DISCLOSURE STATEMENT UNLESS ANOTHER
TIME IS SPECIFIED. THE DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT
UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE HAS NOT
BEEN ANY CHANGE IN THE FACTS SET FORTH SINCE THE DATE OF THE
DISCLOSURE STATEMENT.

     SCHEDULES OF THE ASSETS AND LIABILITIES OF THE DEBTOR AS OF THE
DATE OF THE COMMENCEMENT OF ITS BANKRUPTCY CASE (COLLECTIVELY AND
AS AMENDED, THE “SCHEDULES”) ARE ON FILE WITH THE CLERK OF THE
BANKRUPTCY COURT AND MAY BE INSPECTED BY INTERESTED PARTIES DURING
REGULAR BUSINESS HOURS.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH BANKRUPTCY CODE SECTION 1125 AND NOT IN ACCORDANCE WITH
FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE NON-
BANKRUPTCY LAW. ENTITIES HOLDING OR TRADING IN OR OTHERWISE
PURCHASING, SELLING OR TRANSFERRING CLAIMS AGAINST, INTERESTS IN, OR
SECURITIES OF THE DEBTOR SHOULD EVALUATE THIS DISCLOSURE STATEMENT
ONLY IN LIGHT OF THE PURPOSE FOR WHICH IT WAS PREPARED.

     THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE
COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE
STATEMENTS CONTAINED HEREIN.

      The Proponents have requested that the Bankruptcy Court enter an order (the “Disclosure
Order”) approving the Disclosure Statement and its Exhibits as containing adequate information
                                              3
                                                                         HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09             Main Document
                                          Pg 10 of 43



of a kind and in sufficient detail that would enable a reasonable, hypothetical investor typical of
a holder of impaired claims or interests to make an informed judgment about the Plan. A copy of
the Disclosure Order, when entered, will be annexed to this Disclosure Statement as Exhibit B.
The Disclosure Order, however, will not constitute the Bankruptcy Court’s recommendation
either for or against the Plan.

       The Disclosure Statement is provided to each creditor whose claim the Debtor has
scheduled or who has filed a Proof of Claim against the Debtor, and to each interest holder of
record as of the date the Disclosure Statement is approved. Under the Bankruptcy Code, the
Proponents may not solicit your acceptance of the Plan may not be solicited unless you receive a
copy of the Disclosure Statement before or concurrently with the solicitation.

       To obtain, at your cost, additional copies of the Plan or the Disclosure Statement please
contact:

                       Anthony C. Acampora, Esq.
                       SilvermanAcampora LLP
                       100 Jericho Quadrangle, Suite 300
                       Jericho, New York 101753
                       Telephone: (516) 479-6300
                       Facsimile: (516) 937-7002
                       AAcampora@SilvermanAcampora.com

       C.      Brief Explanation of Chapter 11.

        Chapter 11 is the Bankruptcy Code’s principal business reorganization section. Under
chapter 11, the Debtor may reorganize its business affairs to benefit itself, its creditors, and other
interest holders. While the Case is pending, all attempts to collect pre-petition claims from the
Debtor, or to foreclose upon the Debtor’s property, are stayed unless the Bankruptcy Court
orders otherwise.

       The objective of a chapter 11 case is the formulation of a plan of reorganization, which is
the vehicle for resolving claims against the Debtor and providing for its future direction.

       Creditors are entitled to vote on any proposed plan. In determining acceptance of the
Plan, votes are counted only if submitted by a creditor whose claim is duly scheduled by the
Debtor as undisputed, non-contingent, and unliquidated, or who, before the Confirmation
Hearing, has filed a proof of claim not disallowed or suspended before computation of the votes
on the Plan. All shareholders of record as of the date of approval of the Disclosure Statement
may vote on the Plan. The Ballot Form you received does not constitute a Proof of Claim. If you
are uncertain whether your claim was correctly scheduled, you should check the Debtor’s
Schedules, which are on file at the office of the Clerk of the Bankruptcy Court at: United States
Bankruptcy Court, U.S. Court House, One Bowling Green New York, NY 10004-1408. The
Clerk of the Bankruptcy Court will not provide this information by telephone.



                                                  4
                                                                               HTRUST/2369879.1/067797
17-13469-rg      Doc 396       Filed 02/14/20 Entered 02/14/20 16:16:09            Main Document
                                           Pg 11 of 43



        The Court has not yet confirmed the Plan and the Plan is not yet binding on anyone. To
be binding, the Plan must be confirmed by the Bankruptcy Court. Once the Plan is confirmed, all
claims against the Debtor which arose before the chapter 11 case commenced are extinguished,
unless the Plan preserves them.

       D.      Confirmation and Consummation of the Plan.

       It will be a condition to Plan Confirmation that all of the Plan’s terms and conditions are
approved in the Confirmation Order or otherwise satisfied or waived. The Plan will be
consummated on the Effective Date, when all of the Debtor’s right, title, and interest in the LSI
Liquidating Trust Assets, including, without limitation, all Avoidance Actions and Causes of
Action will transfer to the LSI Liquidating Trust. The LSI Liquidating Trustee will liquidate the
LSI Liquidating Trust Assets and, at the LSI Liquidating Trustee’s discretion, may commence
Avoidance Actions or Causes of Action, to make distributions to Holders of Allowed Claims.

       E.      Risk Factors.

     BEFORE DECIDING WHETHER AND HOW TO VOTE ON THE PLAN, YOU
SHOULD CONSIDER CAREFULLY ALL OF THE INFORMATION IN THE DISCLOSURE
STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE VI TITLED,
“MATERIAL UNCERTAINTIES AND RISK FACTORS.”

       F.      Brief Overview of the Debtor and the Plan.

               1.      Summary of the Plan.

        The Plan generally provides for (a) the payment in full on the Effective Date of
Administrative Expense Claims, Other Priority Claims, and Priority Tax Claims that are Allowed
as of the Effective Date, with those types of Claims that are not then Allowed to be paid by the
LSI Liquidating Trustee on a Pro Rata basis when other administrative expenses of the LSI
Liquidating Trust are paid; (b) the assignment to New York Green Bank of the Debtor’s right to
receive all distributions on account of the Debtor’s Master Holdings Interest until the New York
Green Bank Debt is paid in full; (c) the transfer of substantially all of the Debtor’s assets (but not
its Tax Rights, the retained LSI Intellectual Property, or the Master Holdings Interest) to the LSI
Liquidating Trust; and (d) the issuance of issuance of LSI Liquidating Trust Certificates to
holders of Allowed General Unsecured Claims. All existing Common Equity Interests in the
Debtor will be cancelled and their Holders will receive nothing of value under the Plan. To
enable the Debtor to pay the amounts that will be payable on the Effective Date and to fund
appropriate reserves for payments that may become due thereafter, the Pell-QED Proponents will
make the Pell-QED Contribution, in exchange for which they will be issued all of the Equity
Interests in the Reorganized Debtor (which shall retain the retained LSI Intellectual Property, the
Tax Rights, and the Master Holdings Interest), and will make the Pell-QED Advance, which will
constitute an expense of the LSI Liquidating Trust.




                                                  5
                                                                               HTRUST/2369879.1/067797
17-13469-rg     Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                        Pg 12 of 43



              2.      Reasons for the Chapter 11 Filings.

       The Debtor was a solar energy company servicing New York City and Long Island
(Nassau and Suffolk County), New York and Boston, Avon and Westwood, Massachusetts. The
Debtor’s business model revolved around contracting with homeowners who would allow the
Debtor to install solar panels on the roof of their homes and would commit to buy power from
the Debtor to fulfill their daily energy needs. If the solar panels produced more energy than the
homeowner used, the Debtor sold that excess energy for use in conjunction with the traditional
energy grid. The Debtor expected to generate cash flow from excess energy sales and retained a
residual interest in the solar panel arrays and associated tax benefits.

        The Debtor financed its purchase of solar panel arrays through two principal funding
sources structured to cover the purchase, installation, and permitting of this equipment. These
financings were effectuated through separate entities owned by the Debtor. Two (2) of the
entities, Level Solar Fund I LLC (“Fund I”) and Level Solar Fund II LLC (“Fund II”), both of
which are Delaware limited liability companies, (collectively the “Green Bank Funds”),
addressed the rights and responsibilities of the Debtor and the NY Green Bank, a division of the
New York State Energy Research & Development Authority. The other two (2) entities, Level
Solar Fund III LLC (“Fund III”) and Level Solar Fund IV LLC (“Fund IV”), both of which are
Delaware limited liability companies, (collectively the “Firstar Funds”) addressed the rights and
responsibilities of the Debtor and Firstar Development LLC, a Delaware limited liability
company.

        Until September 2017, the Debtor was the Managing Member of each fund; either
directly with the Green Bank Funds or through affiliates (Level Solar Holdings III LLC and
Level Solar Holdings IV LLC) with the Firstar Funds. The organizational structure is set forth
below:




                                               6
                                                                           HTRUST/2369879.1/067797
17-13469-rg        Doc 396       Filed 02/14/20 Entered 02/14/20 16:16:09                     Main Document
                                             Pg 13 of 43



        G.       Summary of Assets of the Debtor.4

        The Trustee has identified the following assets which will be utilized in connection with
the Plan:

                 1.       Cash on Hand.

        As of October 16, 2019, the Debtor has cash on hand of $696,519.30. The Proponents
believe this cash is available to fund the Plan. However, counsel for the Green Bank Funds and
the Firstar Funds’ have asserted this cash should be held in constructive trust for those Funds.
Specifically, Level Solar Customer Arrays LLC (“LSCA”) and Fund II filed papers which state
that: “Debtor received, but improperly held in its operating account, $150,905.25 in ‘Customer
Funds’ that should have been delivered to LSCA and Fund II, specifically $77,490.42 that
belongs to LSCA and $73,414.83 that belongs to Fund II.” Similarly, the Firstar Funds filed
papers which state that: “Upon information and belief, the revenue from those projects were
deposited into two of the Debtor’s prepetition bank accounts, which the Debtor has since
combined into one bank account post-petition. The Debtor has no legal or equitable interest in
such cash, therefore, such funds are not property of the Debtor’s estate and the Debtor has no
authority to use such amounts.” It is not clear how the Green Bank Funds or the Firstar Funds
conclude this. They seem to base this on the fact that, pre-petition, the Debtor had bank accounts
labeled by fund name (and by other operating purpose name), including pre-petition accounts
ending in x8614 (LSCA), x0568 (Fund III), and x0569 (Fund IV). There was no known pre-
petition account identified as used for Fund II.

        The funds held in the Debtor’s pre-petition accounts ending in x8614, x0568 and x0569
before consolidation with the main operating account were $970, ($26.90) and $79,154.07,
respectively. Even if the Green Bank Funds and the Firstar Funds’ theory was correct, the most
this would have effected was $80,097.17. This leaves $616,422.13 of cash on hand to contribute
to the Plan even if the Trustee must hold $80,097.17 in reserve until this dispute is resolved.

                 2.       Amounts Due From Fund IV.

       The Debtor may hold claims against Fund IV and others for a breach of a December 16,
2016 Development, EPC, and Purchase Agreement relating to Tranche B funding for
approximately 114 solar systems now in service. Fund IV contests the amount due to the Debtor.

                 3.       Amounts Due From Residual Payments.

        There are currently approximately 2,732 solar systems in service that the Debtor
transferred to the Green Bank and Firstar Funds. These systems are subject to PPAs between the
Funds and the homeowners on whose homes the systems are installed. Tax investors, including
Firstar, provided the initial funding to build the systems and recovered most of its investment
through incentive tax credits. New York Green Bank provided the balance of the funds required
4
 The Joint Proponents performed no diligence regarding the veracity of the statements contained in certain sections
of this subsection and instead rely on the statements contained in the Second Amended Disclosure Statement filed
by Level Solar Inc. on October 5, 2018 (ECF Doc. No. 275), which was filed before the Trustee’s appointment.
                                                        7
                                                                                          HTRUST/2369879.1/067797
17-13469-rg      Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09            Main Document
                                         Pg 14 of 43



to build the systems through a secured loan and has a security interest them, as well as the
Master Holdings Interest. The Debtor and Master Holdings are currently in default on the New
York Green Bank Debt in accordance with the terms of the New York Green Bank Loan
Documents.

       After the Green Bank Funds and the Firstar Funds pay debt service to New York Green
Bank and satisfy certain other obligations, Master Holdings is entitled to receive payments of
residual cash from them. Under the New York Green Bank Loan Documents, Master Holding
may not make any distributions to the Debtor or the Reorganized Debtor until the New York
Green Bank Debt (which is currently estimated to be approximately $23 million, plus the
continuous accrual of interest and charges) has been paid in full. Under the Plan, the
Reorganized Debtor will retain its membership interest in Master Holdings.

               4.      Amounts Due From Service and Maintenance Agreements.

        The Debtor has claims against third parties for breach of several agreements relating to its
sourcing, servicing, and maintenance of the Green Bank Funds and Firstar Funds. The Joint
Proponents estimate that those claims have value to the estate in excess of $500,000, although
the Trustee’s reconciliation of damages is ongoing and will be continued by the LSI Liquidating
Trust in the absence of a settlement between the parties.

               5.      Unnecessary Assets Sold.

        The Debtor owned (6) vehicles. Three (3) of these vehicles were used in the Debtor’s
operations and three (3) were classic VW Vans. William Frey consigned the three (3) classic VW
Vans to a classic and collectible car dealership, Hollywood Motors, to be sold. Two (2) of the
three (3) classic VW Vans were sold by Hollywood Motors on March 28, 2018 and April 3,
2018, respectively. Pursuant to the Trustee’s demands, Hollywood Motors turned over the
proceeds from the sales of the two (2) classic VW Vans and the remaining unsold classic VW
Van to the Trustee. The Trustee’s auctioneer then sold the remaining VW Van and the three (3)
vehicles used in the Debtor’s operations at auctions held on April 30, 2019 and May 21, 2019,
respectively. The proceeds from the sales of the six (6) vehicles totaled $89,150.00.

               6.      Net Operating Losses and Tax Credits.

        Under the Plan, on the Effective Date, Lisa Pell and QED, LLC will deliver to the
Trustee the Pell-QED Contribution in exchange for (i) 100% of the Equity Interests in the
Reorganized Debtor, (ii) the retained LSI Intellectual Property, (iii) the Tax Rights, (iv) subject
to the prior rights of (a) New York Green Bank under Section 4.02 and (b) the LSI Liquidating
Trust to receive all distributions from Level Solar Master Holdings I, LLC until all amounts
payable on account of LSI Liquidating Trust Certificates have been paid in full, the Debtor’s
Master Holdings Interest, and (v) the releases described in section 10.06 of this Plan. As defined
in the Plan, the Debtor’s Tax Rights includes the right to use the Debtor’s net operating losses
(the “NOLs”). To help understand Net Operating Losses and General Business Tax Credits,
which the Reorganized Debtor would retain under the Plan, the following is a description of how
NOLs and tax credits work and the estimated NOLs LSI generated from the 2016, 2017, and
                                                  8
                                                                              HTRUST/2369879.1/067797
17-13469-rg       Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09                Main Document
                                           Pg 15 of 43



2018 tax years.

       The Internal Revenue Code, 26 U.S.C. § 1 et seq. (the “IRC”) delineates very specific
requirements and procedures for preserving NOLs within, and outside of, chapter 11, and
includes, in IRC section 382, very specific limitations on NOLs that arise before certain changes
in a company’s equity ownership. Following the procedures and limitations in IRC section 382, a
debtor can structure a plan of reorganization that will allow it to utilize all of its NOLs.

         IRC section 382 limits the ability to utilize NOLs that exist before a corporation’s
ownership change. Generally, a Section 382 ownership change occurs when the percentage of
corporation’s equity changes by over 5%. In chapter 11 cases, debtors frequently pay off
creditors by issuing new equity. This could trigger a section 382 ownership change and prevent
the utilization of the company’s NOLs.

        To prevent this unintended result, Congress added special bankruptcy rules to IRC
section 382. Generally, a company can change the ownership of 50% of the chapter 11 debtor
without losing its pre-change NOLs. To qualify for IRC § 382(l)(5), a debtor must continue with
its pre-petition business and the debtor’s pre-change shareholders and “qualified creditors”
together, must own, 50% or more of the fair market value and voting power of the debtor’s stock
immediately after the change. See IRC § 382(l)(5).

       Based on the tax law changes in the Tax Cuts and Jobs Act, after 2017, the overall NOL
carryforward can offset corporate taxable income up to 80% in a year.

       The estimated NOLs generated from the 2016, 2017, and 2018 tax years totals
approximately $14.6 million based on trial balance and book/tax difference items provided by
the Debtor’s prior accountants and the Estate’s retained accountants and certain Schedule K-1s
from Funds I, III and IV. The Trustee’s accountants are still in the process of finalizing the
Debtor’s tax returns, which will determine the Debtor’s overall NOL carryforward.

       The Trustee consulted with investment bankers, solar energy industry experts, and his
professionals regarding the marketability of the NOLs to a hypothetical third party purchaser
aside from the Pell-QED Proponents. The Trustee was informed that the NOLs are not
marketable or of value to a hypothetical third party purchaser under IRC § 382(l)(5) because the
Pell-QED Proponents own approximately 52.6% of the Debtor’s equity.5

                7.      Litigation Assets.

       The Proponents are investigating potential litigation claims against various parties. These
include potential claims against:

        (i)     Firstar Development, LLC, U.S. Bancorp, and entities related to them. Firstar, a
                Delaware limited liability company, is an investment arm of U.S. Bancorp that

5
 QED, LLC owns approximately 42% of the outstanding equity in the Debtor and Lisa Pell, the wife of Richard
Pell, the former Secretary of the Debtor, owns approximately 10.6% of the outstanding equity in the Debtor.
                                                    9
                                                                                   HTRUST/2369879.1/067797
17-13469-rg    Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                        Pg 16 of 43



              owns tax equity investments in U.S. renewable energy projects. Firstar owns
              100% of the Class A Membership interests of Level Solar Fund III, LLC and 50%
              of the Class A membership interest of Level Solar Fund IV, LLC. An affiliate of
              Firstar is the non-member manager of each of those funds. The claims the
              Proponents are investigating include claims related to Firstar or its affiliate’s
              management of the Firstar Funds, as well as claims related to the manner in which
              U.S. Bancorp, Firstar, and certain of their affiliates arranged tax equity
              investments in the Firstar Funds and Level Solar Fund II, LLC, and their
              involvement in valuing the assets those funds purchased from the Debtor, for
              which they were allocated and likely claimed various U.S. and state tax credits
              and deductions;

     (ii)     Novogradac & Company LLP in connection with, among other things,
              professional accounting malpractice related to the audit of the Debtor’s 2015 and
              2016 financial statements, and its aiding and abetting breaches of fiduciary duty
              and fraud by the Debtor’s founder and former Chief Executive Officer.

     (iii)    William Frey in connection with his role as the Debtor’s former President and
              Chief Executive Officer.

     (iv)     Richard Keiser in connection with his role as the Debtor’s former Chief Executive
              Officer.

     (v)      Richard Pell in connection with his role as the Debtor’s former Treasurer.

     (vi)     Carrie Frey in connection with her role as the Debtor’s former Secretary.

     (vii)    Scott Paterniani, in connection with his role as the Debtor’s former Controller.

     (viii) claims for breach of contracts between the Debtor and some of its former
            employees related to their misappropriation of the Debtor’s confidential business
            information for their own use or for the use of their employers who are
            competitors of the Debtor, and claims against some of those competitors,
            including Sunrun, Inc., Venture Home Solar, Solar Dad & Sons, Inc., Momentum
            Solar, EmPower Solar, Vivint Solar, Long Island Power Solutions, Simply
            Residential, LLC, Grid City Electric Corp., Trinity Solar, Solar City, and
            KamTech Solar, among others.

     (ix)     the Debtor’s former law firm, Faber Daeufer & Itrato PC.

     (x)      claims against Salefsorce.com, Inc. in connection with, among other things, the
              return of funds due from, and the loss of customer data because of
              Salefsorce.com, Inc.’s mismanagement of services in accordance with its contract
              to maintain, store, and preserve the Debtor’s online customer resource
              management system used by the Debtor to (a) service its own customers as well
              as customers of Level Solar Fund I LLC, Level Solar Customer Arrays LLC,
                                               10
                                                                            HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 17 of 43



               Level Solar Fund II LLC, and the Firstar Funds, and (b) store information
               concerning sales leads for potential new customers.

        The Trustee’s remaining litigation assets include his rights to bring avoidance actions,
claims under chapter 5 of the Bankruptcy Code and other claims and litigation. Article II.C
herein sets forth an explanation of the actions the Trustee has already commenced under chapter
5 of the Bankruptcy Code. The Trustee has not yet completed his investigation regarding pre-
petition transactions including preferences, fraudulent conveyances, claims against insiders,
professional negligence claims against accountants and attorneys, negligence claims against
former officers and employees, claims to recover estate assets. Investigation regarding the claims
is ongoing and further investigation of the claims is necessary. The right to prosecute the will be
transferred to the LSI Litigation Trust as of the Effective Date.

               8.     Miscellaneous Operating Assets.

       The following miscellaneous operating assets will be maintained by the Reorganized
Debtor under the Plan: the Tax Rights and the retained LSI Intellectual Property, and the Master
Holdings Interest.

        Any right to use the NOLs of the Debtor or general business credit carryovers, would be
lost if they are not retained by the Reorganized Debtor. For similar reasons, the Tax Rights
would be lost if the holders of Equity Interests in the Debtor do not retain at least 50% of the
value and voting power of their Equity Interests in the Reorganized Debtor due to the Plan. See
IRC § 382.

        The LSI Intellectual Property includes the Debtor’s name, any internet domain name or
social media account, any trademarks, and any patents owned by the Debtor (the Debtor is not
aware of any patents owned by the Debtor). These assets have no operating value to the LSI
Liquidating Trust and would likely have de minimis value in an auction sale, but these assets will
allow the Reorganized Debtor to continue its business operations under the LSI name.

       H.      Summary of Distributions under the Plan.

     THE FOLLOWING IS A BRIEF SUMMARY OF THE PLAN’S
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS. IT IS ONLY A
SUMMARY. WE URGE YOU TO REVIEW THE MORE DETAILED DESCRIPTION
OF THE PLAN CONTAINED IN ARTICLE III OF THIS DISCLOSURE STATEMENT
AND THE PLAN ITSELF. THE PLAN IS ATTACHED TO THIS DISCLOSURE
STATEMENT AS EXHIBIT A.

       Reorganizing the Debtor’s business under the Plan should yield greater returns to
unsecured creditors and equity holders than would be realized if the Debtor is liquidated under
Chapter 7 of the Bankruptcy Code. Under a Chapter 11 reorganization, the Pell-QED Proponents
will put new money into the Debtor’s Estate (the Pell-QED Contribution) and will fund the LSI
Liquidating Trust (the Pell-QED Advance) to facilitate the LSI Liquidating Trust’s efforts to
maximize the value of the Estate’s remaining assets. For a more detailed explanation, please
                                                11
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09          Main Document
                                          Pg 18 of 43



refer to Article III below.

        Below is a summary of the classification and treatment of Allowed Claims and Equity
Interests and the distribution that holders of such Claims and Equity Interests may expect to
receive under the Plan. This summary is qualified in its entirety by reference to the provisions of
the Plan.

     THE FOLLOWING AMOUNTS ARE MERELY THE PROPONENTS’
ESTIMATES BASED ON INFORMATION AVAILABLE AS OF THE FILING OF THIS
DISCLOSURE   STATEMENT.    THE   ACTUAL   AMOUNTS     COULD   BE
SUBSTANTIALLY DIFFERENT, CAUSING THE ULTIMATE DISTRIBUTIONS TO
CREDITORS TO BE SIGNIFICANTLY HIGHER OR LOWER THAN ESTIMATED.

       For a more detailed description of these classifications and certain other significant terms
and provisions of the Plan, please refer to Article III below.

DESCRIPTION OF CLASSES               DESCRIPTION OF PROPOSED                        ESTIMATED
AND ANTICIPATED                      DISTRIBUTION UNDER THE PLAN                    RECOVERY
AMOUNT OF ALLOWED
CLAIMS
Class 1 - Priority Claims            Unimpaired - Allowed Priority Claims will 100%
Anticipated to be                    be paid their Allowed amount in Cash on the
approximately                        later of the Effective Date or ten days after
$657,736.84 based on                 an Order allowing the Claim becomes a Final
the currently filed                  Order.
claims as of the
Effective Date.
Class 2A - New York Green            Impaired - Until the Green Bank Debt is paid Up to 100%
Bank Secured Claim                   in full, the New York Green Bank will be
                                     entitled to receive all distributions on
                                     account of the Debtor’s Master Holdings
                                     Interest, and shall have a non-recourse lien
                                     against all of those distributions.


Class 2B – Cooper Electric           Impaired – Allowed Secured Claim will be $820,000
Secured Claim                        paid $820,000 in Cash on the Effective Date
                                     and will have an Allowed Class 4 General
                                     Unsecured Claim in the amount of
                                     $1,530,000.




                                                12
                                                                             HTRUST/2369879.1/067797
17-13469-rg        Doc 396        Filed 02/14/20 Entered 02/14/20 16:16:09                    Main Document
                                              Pg 19 of 43



    Class 3 - Convenience Claims           Impaired - Allowed Convenience Claims will Up to 20%
                                           be paid twenty percent of their Allowed
    Anticipated to be approximately        amount in Cash on the later of the Effective
    $59,149.03 based on the                Date or ten days after an Order allowing the
    currently filed claims as of the       Claim becomes a Final Order.
    Effective Date.


    Class 4 - General                      Impaired – Allowed General                              Unknown6
    Unsecured Claims                       Unsecured Claims will receive
                                           their Pro Rata share of LSI
    Anticipated to be approximately        Liquidating Trust Certificates.
    $18,834,618.19 based
    on the currently filed
    claims as of the
    Effective Date.
    Class 5 – Preferred                    Impaired – Preferred Equity                             Zero
    Equity Interests                       Interests will be cancelled and
                                           their Holders will receive nothing
                                           of value.
                                           .
    Class 6 - Common Equity                Impaired - Common Equity                                Zero
    Interests                              Interests will be cancelled and
                                           their Holders will receive nothing
                                           of value.


          I.      Instructions Regarding Voting, Confirmation, and Objections to Confirmation.

                  1.      Voting Instructions.

     BEFORE VOTING, YOU SHOULD READ THIS DISCLOSURE STATEMENT
AND ITS EXHIBITS, INCLUDING THE PLAN AND ITS EXHIBITS, IN THEIR
ENTIRETY.

        The Proponents have asked that the United States Bankruptcy Court to review this
Disclosure Statement and, if appropriate, enter the Disclosure Order, determining this document
contains “adequate information” so creditors can meaningfully evaluate the Plan. A copy of the
Disclosure Order is annexed hereto as Exhibit B. The Disclosure Order does not constitute a
ruling on the Plan’s merits, feasibility, or desirability. The Bankruptcy Court will not consider

6
  Due to the nature of the LSI Liquidating Trust Assets, the Joint Proponents cannot state with certainty what
recovery will be available to Holders of Claims as any sale or other disposition of the LSI Liquidating Trust Assets
yet to occur and recoveries on any Causes of Action are speculative. In addition, the Joint Proponents cannot know
with certainty, at this time, the number or size of Claims in Classes 3 and 4 that will ultimately be Allowed.
                                                        13
                                                                                          HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 20 of 43



those issues or whether the Plan should be confirmed until creditors have voted on the Plan.

       All creditors entitled to vote on the Plan may cast their vote for or against the Plan by
completing, dating, signing, and causing the Ballot Form accompanying this Disclosure
Statement to be returned to the following address:

                              SilvermanAcampora LLP
                              100 Jericho Quadrangle, Suite 300
                              Jericho, New York 11753
                              Tel: (516) 479-6300
                              AAcampora@SilvermanAcampora.com

                              Attn: Anthony C. Acampora, Esq.
                              Counsel for Ronald J. Friedman, Esq.
                              Chapter 11 Trustee

        You should use the ballot sent to you with this Disclosure Statement to cast your vote for
or against the Plan. You may NOT cast ballots or votes orally. To be considered, your ballot
must be received at the above address by the time designated in the notice accompanying this
Disclosure Statement. Any ballot executed by the holder of an Allowed Claim that does not
indicate acceptance or rejection of the Plan will be considered a vote to accept the Plan. If you
are a Holder of a Claim or Equity Interest and did not receive a ballot with this Disclosure
Statement, you may obtain a ballot by contacting:

                              SilvermanAcampora LLP
                              100 Jericho Quadrangle, Suite 300
                              Jericho, NY 11753
                              Tel: (516) 479-6300
                              AAcampora@SilvermanAcampora.com

                              Attn: Anthony C. Acampora, Esq.
                              Counsel for Ronald J. Friedman, Esq.
                              Chapter 11 Trustee

       Any party in interest may object to the Plan’s confirmation, but as explained below not
everyone may vote to accept or reject the Plan. Only holders of Allowed Claims or Interests in
Classes 2A, 2B, 3, and 4, may vote to accept or reject the Plan. Class 1 will not vote because
under Bankruptcy Code section 1129(f) it is deemed to have accepted this Plan. Classes 5 and 6
will not vote because under Bankruptcy Code section 1129(g) they are deemed to have rejected
the Plan.

        Generally, any proof of claim or interest will be allowed unless a party in interest moves
to object to the claim. A class is impaired if the Plan alters the legal, equitable, or contractual
rights of the class’s members. For example, a class comprising general unsecured claims is
impaired if the Plan fails to pay the class’s members 100% of their claim plus interest. Here, all
classes of creditors are treated as impaired.

                                                14
                                                                             HTRUST/2369879.1/067797
17-13469-rg           Doc 396       Filed 02/14/20 Entered 02/14/20 16:16:09                      Main Document
                                                Pg 21 of 43



       The record date for voting on the Plan is __________________________.7 Persons
holding Claims transferred after ______________________ will NOT be permitted to vote. An
impaired Class of Claims accepts the Plan if at least two-thirds (2/3) in an amount, and more than
one-half (1/2) in number, of the Allowed Claims in the Class actually voted are cast in favor of
the Plan. An impaired Class of Equity Interests accepts the Plan if at least two-thirds (2/3) in
amount of Allowed Equity Interests in the Class actually voted are cast in favor of the Plan.
Subject to the terms of the Plan, Claimants and Equity Interest holders who do not vote are not
counted as having voted either for or against the Plan. Under Bankruptcy Code section 1126, the
Bankruptcy Court may disallow any vote accepting or rejecting the Plan if it is not cast in good
faith.

        A Claimant’s or Equity Interest holder’s failure to vote on the Plan will not affect its right
to a Distribution under the Plan.

        If an impaired class’s voting members do not vote unanimously for the Plan but,
nonetheless, vote for the Plan by at least the requisite two-thirds (2/3) in amount and one-half
(1/2) in number of Allowed Claims or Equity Interests actually voted in that Class, the Plan, at a
minimum, must provide that each class member will receive property of a value determined as of
the Effective Date that is not less than the amount the class members would receive or retain if
the Debtor’s estate was liquidated under chapter 7 of the Bankruptcy Code.

        The Trustee or the LSI Liquidating Trustee may dispute Proofs of Claim or Equity
Interests filed or that the Debtor listed as disputed, unliquidated, or contingent in its Schedules
filed with the Bankruptcy Court. Holders of Disputed Claims or Equity Interests may vote on the
Plan and otherwise participate in Plan distributions only if the Bankruptcy Court allows their
Claims or Equity Interests. The Bankruptcy Court may temporarily allow a Claim or Equity
Interest for voting only. The Debtor’s Schedules, which list Claims and whether they are
disputed, may be inspected at the Office of the Clerk of the United States Bankruptcy Court for
the Southern District of New York, 1 Bowling Green, New York, New York 10004-1408.

       The Bankruptcy Court has established June 11, 2018 at 5:00 p.m. (Prevailing Eastern
Time) as the deadline for filing all Proofs of Claim in the Case (the “Bar Date”).

       A claim or interest may be Allowed even if it was not timely filed. A claim is deemed
allowed if (1) it is scheduled on the Debtor’s schedules and is not scheduled as disputed,
contingent, or unliquidated, and (2) no party in interest has objected to the claim. An interest is
deemed allowed if it is scheduled and no party in interest has objected to it.

        If the Bankruptcy Court confirms the Plan its terms, including its treatment of Claims or
Equity Interests, will bind all Holders of Claims and Equity Interest regardless of whether any
particular Holder voted. Allowance or disallowance of a Claim or Equity Interest for voting
purposes does not necessarily mean that all or a portion of that Claim will be allowed or
disallowed for Distribution purposes.

7
    The date on which the Bankruptcy Court enters an order approving this Disclosure Statement.

                                                         15
                                                                                           HTRUST/2369879.1/067797
17-13469-rg     Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09            Main Document
                                        Pg 22 of 43



               2.     Plan Confirmation.

       Once it is determined which impaired Classes have or have not accepted the Plan, the
Bankruptcy Court will determine whether the Plan may be confirmed. If all impaired Classes
accept the Plan, it will be confirmed provided that the Bankruptcy Court finds the other
conditions in Bankruptcy Code section 1129(a) have been satisfied.

     THESE ARE COMPLEX STATUTORY PROVISIONS, AND THE PRECEDING
PARAGRAPHS ARE NOT INTENDED TO BE A COMPLETE SUMMARY OF THE
LAW. IF YOU DO NOT UNDERSTAND ANY OF THESE PROVISIONS, PLEASE
CONSULT WITH YOUR ATTORNEY. IF ALL CLASSES DO NOT ACCEPT THE
PLAN, THE PROPONENTS INTEND TO RELY UPON THE "CRAM DOWN"
PROVISION OF BANKRUPTCY CODE SECTION 1129(b).

        The Bankruptcy Court may confirm the Plan, even if the impaired Classes do not accept
the Plan, if the Bankruptcy Court finds that certain additional conditions are met. If the Plan is
not accepted by the requisite amount of Claims or Equity Interests, the Proponents will seek
confirmation of the Plan as to such non-accepting Class or Classes under Bankruptcy Code
section 1129(b). This section is generally called the “cram-down” provision. The Bankruptcy
Court may confirm the Plan over the objection of a non-accepting Class of Unsecured Claims or
Equity Interests if the Plan satisfies one of the alternative requirements of Bankruptcy Code
section 1129(b)(2)(B) or (C). The Bankruptcy Court may confirm the Plan over the objection of
a non-accepting Class of Unsecured Claims or Equity Interests if the non-accepting members of
the Class will receive the value of their Claims or Equity Interests, or, if the non-accepting
members of the Class stand to receive less than value, no Classes of junior priority will receive
anything because of their respective Claims or Equity Interests. The Bankruptcy Code allows the
Plan to be “crammed down” on non-accepting classes of claims or interests if it meets all
consensual requirements except the voting requirements of Bankruptcy Code section 1129(a)(8)
and if the Plan does not “discriminate unfairly” and is “fair and equitable” toward each impaired
class that has not voted to accept the Plan as referred to in Bankruptcy Code section 1129(b) and
applicable case law.

               3.     Objections to Confirmation.

       Any objections to confirmation of the Plan must be filed with the Clerk of the
Bankruptcy Court and served upon (a) SilvermanAcampora LLP, 100 Jericho Quadrangle, Suite
300, Jericho, New York 11573, Attention: Anthony C. Acampora, Esq.; (b) Wollmuth Maher &
Deutsch LLP, 500 Fifth Avenue, New York, New York 10110, Attention: Paul R. DeFilippo,
Esq., and Brad J. Axelrod, Esq.; and (c) The Office of the United States Trustee for the District
of New York, 201 Varick Street, Rm 1006, New York, New York 10004, Attention: Benjamin J.
Higgins, Esq., in such manner as will cause such objections to be filed with the Bankruptcy
Court and received by the parties no later than _______________, at 4:00 p.m. (Prevailing
Eastern Time).




                                               16
                                                                            HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 23 of 43



               4.     Confirmation Hearing.

        A hearing on confirmation of the Plan (the “Confirmation Hearing”) is scheduled to be
held before the Honorable Robert Grossman, United States Bankruptcy Judge, United States
Bankruptcy Court for the Southern District of New York, 1 Bowling Green, Room 501, New
York, New York 10004, New York, New York on ____________________ at ___:00 a.m.
(Prevailing Eastern Time). Announcement of the adjournment of such hearing may be made in
writing or in open court. No further written notice must be sent to claimants, interest holders, or
other parties in interest. At the Confirmation Hearing, the Bankruptcy Court will consider
whether the Plan satisfies the Bankruptcy Code, including whether the Plan is in the best
interests of the Claimants and Equity Interest holders, and will review a ballot report about votes
cast for acceptance and rejection of the Plan.

                                   ARTICLE II
                    BACKGROUND INFORMATION REGARDING DEBTOR

       A.      Significant Events During the Chapter 11 Case.

               1.     The Debtor’s “First Day” Pleadings.

        On December 11, 2017, the Debtor filed motions with the Bankruptcy Court seeking to
continue its existing cash management system and maintain its existing business forms and bank
accounts, and a motion for an order authorizing the Debtor to continue its insurance policies and
programs (ECF Doc. Nos. 10 and 11). On December 13, 2017, the Bankruptcy Court granted
these motions on an interim basis (ECF Doc. Nos. 18 and 19). On January 23, 2018, the Debtor
withdrew its motion to continue using its existing cash management system and maintain its
existing business forms and banks accounts based on the request of the New York Green Bank
and Firstar that the Debtor migrate its responsibilities in the collection and distribution of ACH
payments from solar energy customers to SUNation Service, rendering the need for multiple pre-
petition bank accounts unnecessary (ECF Doc. No. 31). On January 26, 2018, the Bankruptcy
Court granted the Debtor’s motion for an order authorizing the Debtor to continue its insurance
policies and programs (ECF Doc. No. 34).

               2.     Continuation of Business after Filing.

       The Debtor continued to manage the operations and affairs of the Company as debtors in
possession, subject to the oversight of the Bankruptcy Court. Certain actions of the Debtor
during the pendency of this Case, including any transactions outside of the ordinary course of
business, were taken only after first requesting and receiving authorization from the Bankruptcy
Court.

       After filing the Petition, the Debtor:

       (a)   Transitioned the legacy integrated solar business by: (i) entering into surrender
       agreements with landlords to eliminate liability on 13 of 14 leases in New York,
       Massachusetts, and Rhode Island, (ii) disposing of inventory to multiple vendors, (iii)
                                                17
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09             Main Document
                                         Pg 24 of 43



       selling or arranging for the potential sale of multiple vehicles, (iv) working with leasing
       companies to return leased vehicles, copiers and forklifts, (v) identifying a replacement
       servicer and transitioning servicing of existing solar arrays to the same, (vi)
       communicating with and monitoring this replacement servicer, (vii) establishing
       accounting function and creation of books and records for 2016 and 2017 to allow for tax
       filings, (viii) beginning forensic accounting process, (ix) dealing with employee issues
       including processing unemployment claims and ongoing worker’s compensation claims,
       W2s, etc., (x) responding to various lawsuits and State Attorney General issues, (xi)
       responding to WARN Act issues and inquires, (xii) identifying the non-tangible assets of
       LSI, (xiii) processing mail from the LSI facilities, evaluating and eliminating unnecessary
       insurance policies, (xiv) terminating utility services, and (xvi) assisting with ongoing LSI
       customer support.

       (b)     Established and secured the existing assets of LSI by: (i) working with banking
       parties to ensure a smooth transition of multiple accounts to DIP account, (ii)
       consolidating banking records, (iii) recording ownership of the SRECs in Massachusetts
       and securing payment of same, and (iv) negotiating with vendors for reduced software
       costs and are negotiating with the largest vendor-creditor to substantially reduce its claim.

               3.      Filing of Schedules.

       On January 26, 2018, the Bankruptcy Court granted a motion extending the time for the
Debtor to file its schedules of assets and liabilities, and list of creditors and executory contracts
required under Bankruptcy Code section 521 and Bankruptcy Rule 1007 regarding Schedules,
and related Statement of Financial Affairs (“SOFA”) to January 26, 2018 (ECF Doc. No. 33).
Also on January 26, 2018, the Debtor filed its Schedules and SOFA.

               4.      Bar Date for Filing of Claims.

       On May 3, 2018, the Bankruptcy Court entered an Order Establishing Deadlines and
Procedures for Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof
(ECF Doc. No. 164), stating that all Proof of Claims must be Filed in writing or electronically on
the Bankruptcy Court’s website at www.nysb.uscourts.gov so that it is received on or before
June 11, 2018, at 5:00 p.m. (Prevailing Eastern Time). The Debtor gave notice of the Bar Date to
all known actual or potential claimants and informed them of their need to file a Proof of Claim
with the Bankruptcy Court.

               5.      Motions to Convert this Case to a Case under Chapter 7.

       On February 28, 2018, Richard Keiser (“Keiser”) moved for an order converting this
Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code based on one or more of
these four theories: “(i) substantial or continuing loss to or diminution of the estate and the
absence of a reasonable likelihood of rehabilitation; (ii) the Debtor’s failure to make any
progress in the Case and its unexcused failure to timely provide information reasonably
requested by the United States trustee; (iii) the Debtor’s improper use of the Case solely to
pursue the litigation strategy of its Investors; and (iv) the Debtor’s mismanagement by the
                                                 18
                                                                               HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09             Main Document
                                          Pg 25 of 43



Investors and their material misrepresentations to the Bankruptcy Court and the creditors on
behalf of the Debtor” (ECF Doc. No. 71). The Bankruptcy Court denied this motion on April 13,
2018 (ECF Doc. No. 150).

        On July 20, 2018, Keiser again moved for an order converting this Bankruptcy Case to a
case under chapter 7 of the Bankruptcy Code on substantially the same basis as the prior motion
(ECF Doc. No. 204). As discussed below, although the Bankruptcy Court determined that cause
existed to convert the Debtor’s case to a case under Chapter 7, the Bankruptcy Court found it
was in the best interests of the Debtor’s estate and its creditors to appoint a Chapter 11 trustee.

               6.      Other Motions and Orders Granted in this Case.

        During the first seven (7) months of this Bankruptcy Case, the Debtor filed several
requests for orders authorizing the Debtor to conduct 2004 examinations and related document
discovery of third parties to obtain information relating to the administration of this Bankruptcy
Case and to determine potential claims for recovery of assets that can be used by the Debtor’s
estate to satisfy the Claims of its Creditors. Except for those cases where, after voluntary
compliance it was determined appropriate to withdraw the motion, and with Keiser, who resisted
turning over any information to the Debtor, each motion was granted and discovery is ongoing.

        In addition, the Debtor rejected the three (3) non-residential leases that remained as of the
Petition Date and numerous leases of vehicles as of the Petition Date. In each case, consensual
orders were entered allowing those creditors to recover their property.

               7.      Appointment of the Chapter 11 Trustee.

        On September 28, 2018, the Bankruptcy Court entered an order appointing a Chapter 11
trustee. The Bankruptcy Court found by clear and convincing evidence that the best interests of
the Debtor’s estate and its creditors would be served by the appointment of a Chapter 11 trustee.
The Bankruptcy Court cited numerous reasons supporting the appointment of a trustee,
including, but not limited to, (i) the Debtor’s failure to timely file monthly operating reports; (ii)
the Debtor’s failure file amended Schedules; (iii) the Debtor’s failure to file tax returns; (iv)
various issues relating to the Debtor’s proposed plan and disclosure statement; and (v) the clear
and intense acrimony between the Debtor and Keiser (ECF Doc. No. 268).

       On October 9, 2018, Ronald J. Friedman, Esq., was appointed as the chapter 11 operating
Trustee for LSI. (ECF Doc. No. 281). The Trustee retained SilvermanAcampora LLP for his
counsel (ECF Doc. No. 285). Trustee additionally retained employ Kroll Associates, Inc. as
accountant for the Trustee (ECF Doc. No. 294).

               8.      Compensation for Shipman & Goodman LLP.

       During a hearing on August 7, 2018, Shipman & Goodman argued for allowance of
compensation and reimbursement of expenses (ECF Doc. No. 297). The Trustee and United
States Trustee objected to this motion and scheduled another hearing for December 19, 2018
(ECF Doc. No. 298). The Trustee objected to full payment and proposed postponing the Fee
                                                 19
                                                                               HTRUST/2369879.1/067797
17-13469-rg     Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                        Pg 26 of 43



Application with an interim payment of $50,000 to a later date (ECF Doc. No. 301). The
Bankruptcy Court confirmed this proposal on December 20, 2018 (ECF Doc. No. 302).

              9.      Turnover and Sale of Unnecessary Vehicles.

        As discussed above, the Debtor owned vehicles which were unnecessary to the continued
operations of the Debtor’s business. The Trustee successfully recovered the proceeds from the
sale of two (2) of the three (3) classic VW Vans consigned to Hollywood Motors by William
Frey, which were on March 28, 2018 and April 3, 2018, respectively. Hollywood Motors turned
over the third classic VW Van to the Trustee to be sold. On April 2, 2019, the Trustee filed a
Notice to Creditors and Other Parties in Interest of Trustee’s Intended Sale (ECF Doc. No. 311).
The Trustee intended to sell three (3) of the Debtor’s vehicles, a 2013 GMC van, a 2013 Isuzu
NPR, and a 2014 Chevrolet van. Maltz Auctions Inc. d/b/a Maltz Auctions (the “Trustee’s
Auctioneer”) would be conducting the sale, gave notice of the location and date of the sale, and
provided instructions for objecting to the sale. On April 23, 2019, the Trustee filed a second
notice of sale regarding the sale of the Debtor’s personal property, specifically a 1974
Volkswagen Van (ECF Doc. No. 316). The Trustee’s Auctioneer then sold the remaining VW
Van and the three (3) vehicles used in the Debtor’s operations at public auctions held on April
30, 2019 and May 21, 2019, respectively. The proceeds from the sale of the six (6) vehicles
totaled $89,150.00. The Trustee later applied for reimbursement of the expenses relating to the
sale (ECF Doc. No. 331), which the Bankruptcy Court granted on August 5, 2019 (ECF Doc. No.
344).

              10.     FRBP 2004 Examinations.

       The Debtor filed a number of applications for examination and document production
under Bankruptcy Rule 2004 in an effort to obtain information relating to the administration of
the Bankruptcy Case and for the purpose of determining potential claims for recovery of assets to
be used by the Debtor’s estate to be distributed to Creditors. The subject of these examinations
are: Richard Keiser, Scott Paterniani, Zack Gray, Crius Energy Trust, Faber Daeufer & Irato
P.C., Novogradac & Co LLP, Sorenson Capital, Embark Corporation, Trinity Solar, Venture
Solar, Vivint Solar, Inc., Firstar Development, LLC, NuMaMe, LLC, Harvest Power LLC, Long
Island Power Solutions, Inc., Greenleaf Solar LLC, Sunrun Solar Electrical Corporation, and
LGCY Power, LLC, (ECF Doc. Nos. 39-56). Crius Energy Trust agreed to voluntarily produce
the documents requested in the examination application. The examination applications for
Harvest Power LLC and Venture Solar were granted March 12, 2018 (ECF Doc. Nos. 109-110).
The examination applications for LGCY Power LLC, Faber Daeufer & Irato P.C., Trinity Solar
LLC, Long Island Power Solutions, Inc., Scott Paterniani, Embark Corporation, and Vivint
Solar, Inc. were granted on March 13, 2018 (ECF Doc. Nos. 111-117). The examination
application for Sunrun Solar Electrical Corporation was granted on April 17, 2018 (ECF Doc.
No. 155). The examination applications for Firstar Development, LLC and NuMaMe, LLC were
granted on April 18, 2018 (ECF Doc. Nos. 156-157). The examination application for
Novogradac & Co LLP was granted on March 30, 2018 (ECF Doc. No. 162). The examination
application for Zack Gray was granted on July 26, 2018 (ECF Doc. No. 212). The examination
application for Richard Keiser was granted on August 23, 2018 (ECF Doc. No. 235).


                                               20
                                                                           HTRUST/2369879.1/067797
17-13469-rg     Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                        Pg 27 of 43



        The Trustee also filed multiple applications for examination and document production
under Bankruptcy Rule 2004. The subjects of these examinations are: Christian Von Hassell,
Google LLC (by an Officer, Director, or a Managing Agent with Knowledge of Email Accounts
relating to the Debtor), Christopher A. Hunter, Ardavan Metghalichi (ECF Doc. Nos. 318-21).
These examination applications were granted on June 20, 2019 (ECF Doc. Nos. 336-39). The
Trustee filed an application for an examination and document production under Bankruptcy Rule
2004 Embark Home LLC, which was submitted on presentment to the Bankruptcy Court on
November 1, 2019 and is pending before the Bankruptcy Court (ECF Doc. No. 359).

              11.     Insurance.

      Nationwide provided a Bond of Operating Trustee Bond, Bond No. SNN 4009283, for
$800,000 (ECF Doc. No. 282). On May 16, 2019, this bond was increased to $873,000 (ECF
Doc. No. 322).

       B.     Non-Bankruptcy Litigation.

       The Debtor was a party to non-Bankruptcy Court, pre- and post-petition actions. The
following are summaries of those actions:

              1.      Daniel Corey Hiergesell and Dennise Esperanza Flores v. Level Solar,
                      Inc.

        This a class action filed by two former LSI employees seeking recovery on behalf of
themselves and similarly situated former employees for damages allegedly incurred under the
New York Warn Act in the Supreme Court of the State of New York, County of New York. The
state court action was stayed upon the filing of this Bankruptcy Case and was transferred to the
Bankruptcy Court. As discussed below in item C.1, this action was settled on June 26, 2019.

              2.      Sonepar Distribution New England, Inc., d/b/a North East Electrical
                      Distributors v. Level Solar, Inc.

       This was a replevin action by one provider of solar panels to LSI resolved by voluntarily
allowing the provider to enter LSI’s warehouse and recover its solar panels.

              3.      Grokash Realty Associates, LLC v. Level Solar, Inc.

       One of LSI’s landlords filed two relatively identical petitions to have LSI determined a
“holdover tenant” after it sent LSI notices to quit. The Debtor resolved one of those matters by
simply turning over the property. The other was resolved at trial by entry into a settlement
agreement LSI was compelled to execute under duress and intends to reject. Nevertheless, LSI
removed its property from this property and tendered the space back to the landlord.

              4.      In re Comeau, Jeffrey.

       This was a “Consumer Frauds claim” filed by a homeowner because he was not aware
                                               21
                                                                            HTRUST/2369879.1/067797
17-13469-rg     Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09            Main Document
                                        Pg 28 of 43



who would be serving his solar arrays after LSI terminated its employees in September 2017. It
was resolved once the State of New York, Office of the Attorney General, realized the SUNation
Service had been engaged to handle serving this solar array.

               5.     New York State Department of Labor Investigation.

        This was an investigation into the same potential New York WARN Act violations that
are the subject of item 1, above. Based on its investigation, the New York Department of Labor
filed a proof of claim on behalf of the Debtor’s former employees. This claim was withdrawn on
July 8, 2019 (ECF Doc. No. 340).

               6.     Ung, Siha v. Workers’ Compensation Trust Fund Board.

        This is a worker’s compensation case filed by a former employee of LSI that fell of a roof
while installing a solar array. LSI assisted in this matter regarding the circumstances of the
accident and the losses sustained by its former employee. The Debtor is not currently aware of
the outcome.

               7.     David C. Neiger v. Level Solar, et. al.

       This was an attempt by David Neiger, a former employee of LSI, to collect his proof of
claim amount in a non-bankruptcy court, post-petition. A motion to dismiss is pending.

       C.      Bankruptcy Litigation.

       The Debtor has been or is party Bankruptcy Court actions. The following is a summary of
those actions:

               1.     Daniel Corey Hiergesell and Dennise Esperanza Flores v. Level Solar,
                      Inc. (the WARN Act Claim).

        This Adversary Proceeding was filed because the state court matter, described in item
B.1., above, was stayed upon the filing of the Case. As with the state court case, two former LSI
employees filed this class action seeking recovery on behalf of themselves and similarly situated
former employees for damages allegedly incurred under the New York Warn Act. On June 26,
2019, the Bankruptcy Court entered a final order pursuant to Rule 23 of the Federal Rules of
Civil Procedure and Bankruptcy Rule 9019 approving the class action settlement providing
Plaintiff an Allowed Class 1 Claim for $400,000 and class counsel’s request for fees and costs
(Case No. 18-01012 (MKV) ECF Doc. No. 32).

               2.     Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                      of Level Solar Inc. v. Long Island Industrial Management LLC.

        This Adversary Proceeding was commenced on December 12, 2019 against Long Island
Industrial Management LLC under chapter 5 of the Bankruptcy Code to avoid the pre-petition
transfer of property to Long Island Industrial Management LLC in the amount of $8,819.81
                                               22
                                                                            HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 29 of 43



(Adv. Pro. Case No. 19-01438 (RG)). Long Island Industrial Management LLC filed an answer
to the complaint on January 2, 2019 (Adv. Pro. Case No. 19-01438 (RG) ECF Doc. No. 6). This
matter will go forward at a pre-trial conference scheduled for February 18, 2020.

               3.     Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                      of Level Solar Inc. v. Electrical Inspectors, Inc.

        This Adversary Proceeding was commenced on December 12, 2019 against Electrical
Inspectors, Inc. under chapter 5 of the Bankruptcy Code to avoid the pre-petition transfer of
property to Electrical Inspectors Inc. in the amount of $8,580.00 (Adv. Pro. Case No. 19-01439
(RG)). In an effort to resolve this Adversary Proceeding, the Trustee and Electrical Inspectors
Inc. engaged in negotiations and settled this matter in the amount of $4,290.00 in order to
amicably resolve this matter in an effort to avoid the risks and costs associated with the
continued litigation of this matter. The Trustee filed a motion pursuant to Bankruptcy Rule 9019
seeking the entry of an order approving a stipulation of settlement between the Trustee and
Electrical Inspectors Inc. ((Adv. Pro. Case No. 19-01439 (RG) ECF Doc. No. 10). The Court
will hold a hearing on this matter on March 31, 2020.

               4.     Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                      of Level Solar Inc. v. Quick Mount PV

        This Adversary Proceeding was commenced on December 12, 2019 against Quick Mount
PV under chapter 5 of the Bankruptcy Code to avoid the pre-petition transfer of property to
Quick Mount PV in the amount of $29,280.95 (Adv. Pro. Case No. 19-01440 (RG)). In an effort
to resolve this Adversary Proceeding, the Trustee and Quick Mount PV engaged in negotiations
and settled this matter in the amount of $20,000.00 in order to amicably resolve this matter in an
effort to avoid the risks and costs associated with the continued litigation of this matter. The
Trustee filed a motion pursuant to Bankruptcy Rule 9019 seeking the entry of an order approving
a stipulation of settlement between the Trustee and Quick Mount PV. ((Adv. Pro. Case No. 19-
01440 (RG) ECF Doc. No. 9). The Court will hold a hearing on this matter on March 31, 2020.

               5.     Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                      of Level Solar Inc. v. Prontotype

        This Adversary Proceeding was commenced on December 12, 2019 against Prontotype
under chapter 5 of the Bankruptcy Code to avoid the pre-petition transfer of property to
Prontotype in the amount of $25,055.00 (Adv. Pro. Case No. 19-01441 (RG)). Prontotype has
not filed a response to the Trustee’s complaint to date. This matter will go forward at a pre-trial
conference scheduled for February 18, 2020, where the Trustee will seek to move for a default
judgment against Prontotype.

               6.     Ronald J. Friedman, Esq., as Chapter 11 Operating Trustee of the Estate
                      of Level Solar Inc. v. Maypole Environmental Inspections, LLC

       This Adversary Proceeding was commenced on December 12, 2019 against Maypole
Environmental Inspections, LLC under chapter 5 of the Bankruptcy Code to avoid the pre-
                                          23
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09             Main Document
                                         Pg 30 of 43



petition transfer of property to Maypole Environmental Inspections, LLC in the amount of
$7,938.00 (Adv. Pro. Case No. 19-01442 (RG)). The Trustee has extended Maypole
Environmental Inspections, LLC’s time to respond to the Trustee’s complaint to February 18,
2020. The Trustee and Maypole Environmental Inspections, LLC are currently engaged in
settlement negotiations. This matter will go forward at a pre-trial conference scheduled for
February 18, 2020

                                       ARTICLE III
                              THE PLAN OF REORGANIZATION

     THE FOLLOWING IS A SUMMARY OF THE PROVISIONS OF THE PLAN
AND, ACCORDINGLY, IS NOT AS COMPLETE AS THE FULL TEXT OF THE PLAN
THAT ACCOMPANIES THIS DISCLOSURE STATEMENT. THE PLAN ITSELF,
ATTACHED HERETO AS EXHIBIT A, SHOULD BE READ IN ITS ENTIRETY.

       A.      Summary of Payment Provisions of the Plan.

               1.      Impairment of Claims and Interests.

        Under the Bankruptcy Code, a class of claims or interests is deemed “impaired” under a
plan of reorganization unless the rights of the holders of the claims or interests in the class are
not altered or, regarding interests, the holders receive cash equal to the greater of (i) any
liquidation preference or (ii) the redemption price, if either applies.

       Any class deemed impaired must accept the plan by the requisite majority before the plan
can be confirmed, unless the Bankruptcy Court finds, under Bankruptcy Code section 1129(b),
that the plan is fair and equitable and does not discriminate unfairly with respect to each
impaired class that has not accepted the plan.

               2.      Treatment of Claims and Equity Interests.

       The treatment of and consideration to be received by holders of Allowed Claims and
Equity Interests under the Plan will be in full settlement, release and discharge of their respective
Allowed Claims or Equity Interests relating to the Debtor and other Persons specified in the Plan.

       B.      Claims and Interests.

       The Plan divides the Claims against and Equity Interests in the Debtor into various
Classes and designations. These are described below along with a summary of their
corresponding treatment under the Plan. Reference is made to “Summary of Distributions Under
the Plan” above.

               1.      Allowed Administrative Claims.

       Allowed Administrative Expense Claims (other than Professional Fee Claims), including
United States Trustee Fees, will be paid in full, in cash, or on less favorable terms to which the
                                                 24
                                                                               HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09               Main Document
                                          Pg 31 of 43



Trustee and the claimant agree, on the later of the Effective Date or ten business days after the
Administrative Expense Claim is Allowed, except that Administrative Expense Claims the
Debtor incurs in the ordinary course of business may be paid at any time. By the Effective Date,
the Trustee shall pay all United States Trustee Fees due through the Effective Date. Post-petition taxes
will be paid when due. Substantial Contribution Claims must be Filed by the Professional Fee
Claims Bar Date.

        All requests for payment of Administrative Expense Claims to be Filed and served by the
forty-fifth (45th) Business Day after the Effective Date. The Trustee or the LSI Liquidating
Trustee shall establish the Administrative Expense Claims Reserve for the payment of
Administrative Expense Claims which have not been Allowed as of the Effective Date. Any
Entity required to File and serve such a request but fails to timely do so will be forever barred,
estopped, and enjoined from asserting its request or Claim against the Trustee, the Debtor, the
Estate, the Trusts or their beneficiaries, or any of its or their property. This provision will not be
construed to extend any earlier Bar Date.

               2.      Professional Fee Claims.

       No later than the Professional Fee Claims Bar Date, the Trustee and each Professional
employed during the Case must File a final application for allowance and payment of its
Professional Fee Claim and serve notice of its application on all parties entitled to notice in the
Case. Failing to timely File a final fee application will cause the related Professional Fee Claim
being forever barred. A Professional Fee Claim regarding which an application is properly Filed
will become Allowed only to the extent approved by a Final Order. On the Confirmation Date,
the engagements of all Professionals employed by the Debtor will terminate.

               3.      Priority Tax Claims.

         At the Trustee’s option, each Holder of an Allowed Priority Tax Claim either will be paid
its full Allowed Priority Tax Claim in Cash (a) on the later of the Effective Date or the first
Business Day after its Claim is Allowed, or (b) in equal quarterly installments with interest at the
rate required by law beginning on the Effective Date and ending on the date six (6) years after
the Priority Tax Claim was assessed.

               4.      Class 1 – Priority Claims.

        Allowed Priority Claims will be paid their Allowed amount in Cash on the later of the
Effective Date or ten days after an Order allowing the Claim becomes a Final Order. This Class
is not Impaired.

               5.      Class 2A – New York Green Bank Claim.

       Until the Green Bank Debt is paid in full, New York Green Bank will (i) be entitled to
receive all distributions on account of the Debtor’s Master Holdings Interest, (ii) shall have a
non-recourse lien against all of those distributions, secured only by the Master Holdings Interest
pursuant to a pledge thereof granted by the Reorganized Debtor, and (iii) continue to maintain all
                                                  25
                                                                                 HTRUST/2369879.1/067797
17-13469-rg         Doc 396       Filed 02/14/20 Entered 02/14/20 16:16:09                      Main Document
                                              Pg 32 of 43



of its rights against Master Holdings and all of the assets of Master Holdings under the Green
Bank Loan Documents. Nothing contained in this Plan shall affect in any way any of the rights
of New York Green Bank pursuant to the Green Bank Loan Documents except that, on the
Effective Date, the Debtor’s guaranty of Master Holdings’ obligations under the Green Bank
Loan Documents shall be released and the Reorganized Debtor shall not be liable to New York
Green Bank for anything other than the Reorganized Debtor’s Master Holdings Interest to be
delivered to New York Green Bank until the Green Bank Debt is paid in full. This Class is
Impaired.

                  6.       Class 2B – Cooper Electric Secured Claim.

        The Holder of Claim No. 35, filed by Cooper Electric as a Secured Claim in the amount
of $4,840,947.18, shall be Allowed as follows: (i) an Allowed Secured Claim in the amount of
$820,000 which shall receive a Distribution of cash in the amount of $820,000 on the Effective
Date, and (ii) an Allowed Class 4 General Unsecured Claim in the amount of $1,530,000.8 This
Class is Impaired.
                7.    Class 3 – Convenience Claims.

       Allowed Convenience Claims will be paid twenty percent of their Allowed amount in
Cash on the later of the Effective Date or ten days after an Order allowing the Claim becomes a
Final Order. This Class is Impaired.

                  8.       Class 4 - General Unsecured Claims.

       Allowed General Unsecured Claims will receive their Pro Rata share (based on the
Allowed amount of their Class 4 Claims) of LSI Liquidating Trust Certificates. This Class is
Impaired.

                  9.       Class 5 – Preferred Equity Interests.

       All existing Preferred Equity Interests will be cancelled and their Holders will receive
nothing of value under the Plan. This Class is impaired, but will not vote because under
Bankruptcy Code section 1129(g) it is deemed to have rejected the Plan.

                  10.      Class 6 - Common Equity Interests.


8
   The resolution of Cooper Electric’s Secured Claim under the Plan constitutes a good faith compromise and
settlement between the Trustee and Cooper Electric pursuant to Bankruptcy Code §1123(b)(3)(A) and Bankruptcy
Rule 9019(a). Cooper Electric’s Secured Claim filed its Proof of Claim for goods sold pursuant to a consignment
agreement, which was perfected by five (5) UCC-1 financing statements filed on February 15, 2017 and March 28,
2017. The Debtor listed Cooper Electric as a Secured Creditor in its bankruptcy petition with an unknown amount,
listing the value of the collateral supporting the claim as $0.00, and listing the claim as unliquidated and disputed.
After extensive negotiations between the Trustee and Cooper Electric, the parties reached a settlement resulting in a
reduction of Cooper Electric’s claim as set forth above. The Trustee, in his business judgment, believes the
settlement saves the Debtor and its Estate the costs and expenses of litigation, the outcome of which is likely to
consume substantial resources of the Debtor’s Estate and require substantial time to adjudicate. The benefits the
Debtor’s Estate, stakeholders, and all parties in interest from the Cooper Electric settlement are obvious.
                                                         26
                                                                                            HTRUST/2369879.1/067797
17-13469-rg        Doc 396        Filed 02/14/20 Entered 02/14/20 16:16:09                     Main Document
                                              Pg 33 of 43



       All existing Common Equity Interests will be cancelled and their Holders will receive
nothing of value under the Plan. This Class is impaired, but will not vote because under
Bankruptcy Code section 1129(g) it is deemed to have rejected the Plan.

        C.       Other Provisions of the Plan.

                 1.       Monetization of Debtor’s Assets.

        Before the Effective Date, the Trustee will monetize as much of the Debtor’s assets as is
practicable so that, with the Pell-QED Contribution, there will be sufficient cash available to (i)
fund the Disputed Claim Reserve, the Administrative Expense Claim Reserve, and the
Professional Fee Reserve, (ii) pay on the Effective Date the Allowed Administrative Expense
Claims, Allowed Priority Tax Claims, Allowed Priority Claims, the Allowed Secured Claim of
Cooper Electric, and Allowed Convenience Class Claims, and (iii) establish reserves to pay any
Disputed Administrative Expense Claims, Disputed Priority Tax Claims, Disputed Priority
Claims, and Disputed Convenience Class Claims if they become Allowed; and (iii) adequately
fund the reasonable and necessary projected costs to carry out the Plan’s provisions on and after
the Effective Date.

                 2.       Pell-QED Contribution.

        On the Effective Date, Lisa Pell and QED, LLC9 will deliver to the Trustee the Pell-QED
Contribution in exchange for (i) 100% of the Equity Interests in the Reorganized Debtor, (ii) the
retained LSI Intellectual Property, (iii) the Tax Rights, (iv) subject to the prior rights of (a) New
York Green Bank under Section 4.02 and (b) the LSI Liquidating Trust to receive all
distributions from Level Solar Master Holdings I, LLC until all amounts payable on account of
LSI Liquidating Trust Certificates have been paid in full, the Debtor’s Master Holdings Interest,
and (v) the releases described in section 10.06 of this Plan.

                 3.       Pell-QED Advance.

       On the Effective Date, Lisa Pell and QED, LLC will deliver to the Trustee the Pell-QED
Advance, which will accrue interest at 4.0% annually and be repaid as an expense of the LSI
Liquidating Trust’s administration, as and when funds are available to the LSI Liquidating Trust.

                 4.       Establishment of and Transfers to LSI Liquidating Trust.

        On the Effective Date, the LSI Liquidating Trust will be established under Treasury
Regulation section 301.7701-4(d) to hold the Trust Assets (defined below) and facilitate their
liquidation and monetization to benefit the Beneficiaries entitled to them. The LSI Liquidating
Trust will assume any obligations of the Estate or the Trustee to administer the Plan, including
the obligation to manage any Reserve and to prosecute any Claims objections or litigation.

        After the Trustee has made the Distributions called for under Section 6.01, the balance of
9
 Lisa Pell is the wife of Richard Pell, the former Secretary of the Debtor. William Frey was the former President
and Chief Executive Officer of the Debtor and is the Managing Member of QED, LLC.
                                                        27
                                                                                           HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 34 of 43



the tangible and intangible rights, assets, and properties of the Debtor and the Estate, including
any claims held derivatively, will be transferred to the LSI Liquidating Trust. The LSI
Liquidating Trustee will establish and maintain the Disputed Claims and Interest Reserves by
allocating to them, to benefit Holders of Disputed Claims or Interests, an appropriate portion of
the Certificates (or Cash, if available) to be issued or paid to each Holder of a Disputed Claim or
Interest under the Plan when its Claim or Interest becomes Allowed.

        The LSI Liquidating Trust Agreement will provide for the establishment as soon after the
Effective Date as is practicable of an LSI Liquidating Trust Board (the “Trust Board”)
comprising the LSI Liquidating Trustee and two (2) other Persons. One Trust Board member will
be designated by the Holder of the highest percentage of Allowed Class 4 General Unsecured
Claims as of the Effective Date. Another Trust Board member will be designated by the Holder
of the second highest Allowed Class 4 General Unsecured Claim as of the Effective Date. If a
vacancy exists on the Trust Board which no designated candidate is available to fill, the LSI
Liquidating Trustee, in consultation with the remaining Trust Board members, will designate a
natural Person to fill the vacancy. The LSI Liquidating Trust Agreement will specify when Trust
Board approval is necessary for the LSI Liquidating Trust to act. If a tie vote of the Trust Board
occurs as to any action that requires Trust Board approval, the LSI Liquidating Trustee’s vote
will control. The LSI Liquidating Trustee may cause the Trust to utilize the services of third
parties. The LSI Liquidating Trust will indemnify and hold the Estate and the Released Parties
harmless from all liabilities, damages, losses, costs and expenses, including defense costs and
legal fees, arising from any Claims against or Interests in the Debtor.

       The LSI Liquidating Trust Agreement will provide generally that after expenses of
administration are paid or reserved, LSI Liquidating Trust Certificates will be paid pari passu
and Pro Rata from the first Cash distributed by the LSI Liquidating Trust until the amounts
payable on account of LSI Liquidating Trust Certificates have been paid in full, whereupon all
remaining LSI Liquidating Trust Assets will be turned over to the Reorganized Debtor.

               5.     Discharge of the Trustee.

        Upon the Effective Date, the Trustee shall be relieved and discharged of all duties with
respect to the Case and the Estate.

               6.     Distributions.

       All distributions and transfers to be made under the Plan will be made by the Trustee or
the LSI Liquidating Trustee in accordance with Article VIII of the Plan.

               7.     Causes of Action.

      After the Effective Date, the LSI Liquidating Trustee shall have the sole right, in the
name of the Debtor’s estate, to commence, continue, or settle any Causes of Action, including
any Causes of Action brought by the Debtor or Trustee before the Effective Date.

       PARTIES IN INTEREST, INCLUDING CREDITORS, MAY NOT RELY UPON
                                                28
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09               Main Document
                                          Pg 35 of 43



THE ABSENCE OF A REFERENCE IN THE DISCLOSURE STATEMENT OR PLAN
AS AN INDICATION THAT THE TRUSTEE OR THE LSI LIQUIDATING TRUSTEE
WILL NOT PURSUE ANY AND ALL AVAILABLE CAUSES OF ACTION AGAINST
THEM. THE DEBTOR’S ESTATE EXPRESSLY RESERVES THE RIGHT TO
PROSECUTE ANY AND ALL CAUSES OF ACTION AGAINST THIRD PARTIES
(WHETHER OR NOT REFERENCED IN THE DISCLOSURE STATEMENT OR
PLAN),   INCLUDING,   WITHOUT    LIMITATION,    AVOIDANCE    AND
SUBORDINATION ACTIONS AGAINST ANY CREDITOR.

               8.      Objections to Claims.

        Except as the Plan otherwise provides or as may be extended by the Bankruptcy Court,
the Trustee or the LSI Liquidating Trustee will file all objections to Claims or Interests by the
later of (i) ninety (90) days after the Effective Date, (ii) sixty (60) days after a particular Proof of
Claim or Interest is Filed, or (iii) a date the Bankruptcy Court may fix. The Bankruptcy Court
will retain jurisdiction to rule on any Claim or Interest as to which a timely objection has been
Filed. All objections to Claims of insiders or their Affiliates will be Filed before the Effective
Date and, to the extent not adjudicated as of the Effective Date, will be prosecuted by the LSI
Liquidating Trustee.

        Notwithstanding any other provision, no Distribution will be made to the Holder of a
Disputed Claim or Interest or to the Holder of a Claim or Interest who is the subject of a
proceeding against it by the Trustee or by the LSI Liquidating Trustee, unless the Disputed
Claim or Interest becomes an Allowed Claim or Interest. The Trustee will establish Disputed
Claims Reserves to comply with the Plan or any Order regarding Classes of Claims to be paid on
the Effective Date. Those Reserves will be transferred to the LSI Liquidating Trust. The LSI
Liquidating Trustee will establish and maintain all other Reserves for Disputed Claims and
Interests to receive LSI Liquidating Trust Certificates under the Plan.

               9.      Executory Contracts.

        All Executory Contracts between the Debtor and any Entity not assumed or rejected
before the Effective Date and are not as of the Effective Date the subject of a pending application
to assume or reject or extend time to assume or reject will be deemed rejected as of the Effective
Date. Nothing in the Plan constitutes a waiver of any claim, right, or Cause of Action the Debtor
or the Trustee may hold against any party to any Executory Contract, including any insurer under
any insurance policy.

        All unexpired leases between the Debtor and any Entity not assumed or rejected before
the Effective Date and are not as of the Effective Date the subject of a pending application to
assume or reject or extend time to assume or reject will be deemed rejected as of the Effective
Date. Nothing in the Plan constitutes a waiver of any claim, right, or Cause of Action the Debtor
or the Trustee may hold against any lessor or lessee.

        When the Plan calls for an Executory Contract or unexpired lease to be assumed or
rejected, the Confirmation Order’s Entry will constitute that approval under Bankruptcy Code
                                                  29
                                                                                 HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 36 of 43



section 365(a). All Proofs of Claim arising out of an Executory Contract or unexpired lease’s
rejection under this Article 9 must be Filed within thirty (30) days after the later of the
Confirmation Date or the date on which the Bankruptcy Court enters an Order approving the
rejection. Any Holder of a Claim arising out of the rejection of an Executory Contract or
unexpired lease who fails to File a Proof of Claim within that time will be forever barred,
estopped, and enjoined from asserting that Claim against the Debtor, the Estate, or the LSI
Liquidating Trust. Unless the Bankruptcy Court orders otherwise, all Claims arising from the
rejection of Executory Contracts and unexpired leases will be treated under the Plan as General
Unsecured Claims. Nothing in the Plan extends the time for Filing a Proof of Claim related to a
contract or lease rejected before the Confirmation Date.

               10.    Releases, Exculpation and Injunctions.

       To the extent permitted under section 1125(e) of the Bankruptcy Code, under the Plan and the
Confirmation Order, none of the Exculpated Parties will have any liability to any Creditor,
Interest Holder, or other Person for any act or omission related to or arising out of the Case’s
administration, including the negotiation, preparation, and pursuit of Confirmation of the Plan, or
the Plan’s confirmation and consummating, or the administration of property to be Distributed
under the Plan, except for willful misconduct, gross negligence, criminal conduct, misuse of
confidential information that causes damages, or ultra vires acts and, in all respects, Exculpated
Parties shall be entitled to rely upon the advice of counsel with respect to their duties and
responsibilities under the Plan. Nothing in this Section shall (i) be construed as a release of any
entity’s fraud, gross negligence, malpractice, or willful misconduct with respect to matters in
connection with the Plan (ii) limit the liability of the professionals of the Exculpated Parties to
their respective clients pursuant to DR 6-102 of the Code of Professional Responsibility.

     EXCEPT AS THE PLAN OR THE CONFIRMATION ORDER EXPRESSLY
PROVIDES, FROM THE EFFECTIVE DATE ALL PERSONS WHO HAVE BEEN, ARE, OR
MAY BE HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTOR ARISING
BEFORE THE EFFECTIVE DATE WILL BE ENJOINED FROM TAKING ANY OF THE
FOLLOWING ACTIONS WITH RESPECT TO THOSE CLAIMS OR INTERESTS:

                     (1)  COMMENCING, CONDUCTING OR CONTINUING IN ANY
               MANNER, DIRECTLY OR INDIRECTLY, ANY SUIT, ACTION, OR
               PROCEEDING OF ANY KIND AGAINST THE TRUSTEE, THE DEBTOR,
               OR THE ESTATE, INCLUDING SUITS, ACTIONS, AND PROCEEDINGS
               THAT ARE PENDING AS OF THE EFFECTIVE DATE, WHICH WILL BE
               WITHDRAWN OR DISMISSED WITH PREJUDICE BASED UPON OR
               ARISING FROM THEIR CLAIMS AGAINST THE DEBTOR;

                    (2)  ENFORCING, LEVYING, ATTACHING, COLLECTING, OR
               OTHERWISE RECOVERING IN ANY WAY, WHETHER DIRECTLY OR
               INDIRECTLY, ANY JUDGMENT, AWARD, DECREE, OR ORDER
               AGAINST THE DEBTOR OR THE ESTATE;

                      (3)     CREATING, PERFECTING, OR OTHERWISE ENFORCING IN
                                                30
                                                                             HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 37 of 43



               ANY WAY, DIRECTLY OR INDIRECTLY, ANY LIEN AGAINST THE
               DEBTOR OR THE ESTATE;

                    (4)  ASSERTING ANY RIGHT OF SUBROGATION, SETOFF, OR
               RECOUPMENT OF ANY KIND, DIRECTLY OR INDIRECTLY, AGAINST
               ANY OBLIGATION DUE THE DEBTOR OR THE ESTATE;

                    (5) PROCEEDING IN ANY WAY IN ANY PLACE THAT DOES
               NOT CONFORM TO OR COMPLY WITH THE PLAN.

     AS OF THE EFFECTIVE DATE, WITH NO FURTHER ACTION, THE DEBTOR
AND THE ESTATE WILL BE DEEMED TO HAVE RELEASED THE RELEASED PARTIES
FROM ALL RELEASED CLAIMS.

               11.    Miscellaneous.

                      (a)     Retention of Jurisdiction.

        Notwithstanding the Confirmation Order being entered, the Effective Date occurring, or
the Plan being consummated, the Bankruptcy Court will retain jurisdiction post-confirmation to
the full extent legally permissible, including jurisdiction to ensure the Plan’s provisions are
carried out. The Bankruptcy Court will also retain jurisdiction post-confirmation for these
specific purposes:

        (i)    to adjudicate any controversy about the classification, value, allowance, or
               estimation of any Claim, any related counterclaim, or Interest;

       (ii)    to liquidate, allow, or disallow any disputed, contingent, or unliquidated Claim;

       (iii)   to rule on any application for compensation, expense reimbursement, and any fees
               authorized to be paid or reimbursed under the Bankruptcy Code or the Plan;

       (iv)    to adjudicate all contested matters and adversary proceedings pending on the
               Effective Date, including motions to reject, assume, or assume and assign
               Executory Contracts or unexpired leases to which the Debtor is a party or
               regarding which it may be liable, and to adjudicate, and if need be liquidate, all
               Claims arising from them;

        (v)    to adjudicate all Causes of Action, including all Avoidance Actions and all
               Preserved Estate Claims, and to rule on all proposed compromises and settlements
               of them;

       (vi)    to consider any modification to the Plan, remedy any ambiguity, defect or
               omission, and to reconcile any conflict between the Confirmation Order and any
               other Order;


                                                31
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09            Main Document
                                          Pg 38 of 43



       (vii)   to adjudicate all controversies, suits, and disputes that may arise in connection
               with the Plan’s interpretation, enforcement, or consummation;

      (viii)   to issue orders in aid of the Plan’s execution under Bankruptcy Code section
               1142;

       (ix)    to determine all other matters which may arise in connection with the Plan or the
               Confirmation Order; and

        (x)    to enforce the releases and injunctions the Plan grants and establishes.

                       (b)     Plan Supplement; Effectuating Documents.

        A Plan Supplement may include a schedule of known Causes of Action over which
jurisdiction is specifically retained, but failing to specifically identify a Cause of Action on such
schedule will not deprive the Bankruptcy Court of jurisdiction to hear and consider the Cause of
Action.

        To effectuate and further evidence the Plan’s terms, the Trustee may execute, deliver,
File, or record all contracts, instruments, releases, and other agreements or documents, and to
take all necessary actions. All transactions the Plan requires to occur on the Effective Date will
be deemed to have occurred simultaneously.

                       (c)     Conditions Precedent to Plan’s Effectiveness.

        Each of these conditions must occur and be satisfied by the Effective Date for the Plan to
be confirmed and effective: (i) The Confirmation Order shall have been entered, shall not have
been modified or altered and no stay of the Confirmation Order shall be in effect; and (ii) all
actions, documents, and agreements necessary to implement the Plan and the transactions it
contemplates will have been effected or executed, except to the extent waived in writing.

                                        ARTICLE IV
                                    PLAN CONFIRMATION

       A.      Feasibility.

       Bankruptcy Code section 1129(a) requires a judicial determination that the Plan’s
Confirmation will not likely be followed by liquidation or the need for further financial
reorganization of the Debtor or any successor to the Debtor under the plan, unless liquidation is
contemplated under the plan.

       The Proponents are confident that Claimants will receive greater recoveries under the
Plan than they would if this case were converted to one under chapter 7 of the Bankruptcy Code.
The Proponents are also confident that the LSI Liquidating Trust will have sufficient funds on
hand to satisfy the distributions required under Bankruptcy Code section 1129(a)(9) and the
Trustee’s obligations under the Plan, and to carry on its purpose.
                                                 32
                                                                               HTRUST/2369879.1/067797
17-13469-rg      Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09               Main Document
                                          Pg 39 of 43




        Creditors and holders of Equity Interests are advised to consult Exhibit C, which contains
a liquidation analysis (the “Liquidation Analysis”) comparing the estimated recoveries of
interested parties under both the Plan and a liquidation of the Debtor under Chapter 7 of the
Bankruptcy Code.

       B.      Acceptance.

       As a condition to Plan Confirmation, Bankruptcy Code section 1129(a), with certain
exceptions, requires that each impaired Class accept the Plan. In general, a class is “impaired” if
the legal, equitable or contractual rights attaching to the claims or interests of that class are
modified, other than by curing defaults and reinstating maturities or by payment in full in cash.

        The Bankruptcy Code defines acceptance of a plan (a) by a class of creditors entitled to
vote thereon as acceptance by holders of two-thirds in dollar amount and a majority in number of
Allowed Claims in that class and (b) by a class of equity holders entitled to vote thereon by
acceptance of two-thirds in amount of such interests. Each calculation, however, includes only
those holders of Allowed Claims and Equity Interests who actually vote to accept or reject the
Plan. Under Bankruptcy Code section 1126(f), classes of Claims and Equity Interests that are not
"impaired" under a plan are conclusively deemed to have accepted the plan.

         Under Bankruptcy Code section 1126(g), classes that receive no distributions under a
plan are conclusively deemed to have rejected the plan. Due to the uncertainty of a full recovery
of any Class described in the Plan, all Claims against the Debtor are impaired. A claim or interest
is in a particular Class only to the extent it qualifies within the definition of such Class and is in a
different Class to the extent it qualifies within the definition of such different Class.

       C.      Non-Acceptance and Cram Down.

       If any Class of impaired Claims fails to accept the Plan, the Proponents will seek to effect
a “cram down” on such dissenting Class and all Classes junior to such dissenting Class under
Bankruptcy Code section 1129(b). The Proponents also reserve the right to amend the Plan and
request the Bankruptcy Court to confirm the Plan as further amended. If an amendment or
amendments to the Plan are material, the Proponents may have to re-solicit acceptances from any
Class hurt by the change(s), unless that Class can be deemed to have accepted or rejected the
Plan.

       If a Holder of an Allowed Unsecured Claim votes to reject the Plan, they are entitled to
be paid the full amount of their Allow Unsecured Claim prior to any distribution made to
Holders of Interests.

       D.      Best Interests Test – Liquidation Analysis.

       Notwithstanding acceptance of the Plan under Bankruptcy Code section 1126, the Court
must find that if a claimant or interest holder is in an impaired class and that claimant or interest
holder does not vote to accept the Plan, then that claimant or interest holder must receive or
                                                  33
                                                                                 HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 40 of 43



retain under the Plan property of a value not less than the amount that such holder would receive
or retain if the Debtor were liquidated under chapter 7 of the Bankruptcy Code. The Proponents
believe that the Plan complies with this “best interests” test. As discussed below and
demonstrated in the Liquidation Analysis, a conversion of the Case to a case under chapter 7 of
the Bankruptcy Code, followed by liquidation under chapter 7, would engender higher expenses
and risks than the reorganization contemplated by the Plan. When coupled with the inevitable
delay caused by the appointment of a chapter 7 trustee and the retention of the trustee’s
professionals, distribution to holders of Allowed Claims necessarily will be delayed for an
indefinite period.

        A conversion of the Case to a case under chapter 7 of the Bankruptcy Code would require
the appointment of a trustee to liquidate the Debtor. Such a trustee would likely have limited
historical experience or knowledge of the Case or of the Debtor’s records, assets or former
business. The fees charged by a chapter 7 trustee and any professionals hired by the chapter 7
trustee could impose additional administrative costs on the Debtor’s estate not incurred under the
Plan and which will be paid ahead of Allowed Administrative, Other Priority Claims Priority
Tax and General Unsecured Claims. Likewise, there will be no Pell-QED Contribution or Pell-
QED Advance, and therefore there is no guarantee that Allowed Administrative, Other Priority
Claims Priority Tax will be paid in full.

        The Liquidation Analysis reveals that confirmation of the Plan is preferable to a
liquidation under chapter 7 of the Bankruptcy Code because creditors will receive more under
the Plan than they would receive in a chapter 7 liquidation by preserving the going-concern value
of the Debtor and its assets. Further, conversion of the case to a later chapter 7 case would
occasion substantial delay associated with the trustee and its professionals educating themselves
as to the particularities of the Debtor’s estate and unique business assets. The Plan provides an
efficient mechanism for prompt and subsequent periodic distributions to holders of Allowed
Claims that would not exist in a chapter 7 liquidation. The value of the liquidation proceeds
would be further reduced by the time value of money.

       For all the foregoing reasons, the Proponents believe that the Plan is in the best interests
of Creditors and Equity Interest holders and also complies with the statutory requirements of the
Bankruptcy Code.

                                ARTICLE V
           CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

       The tax consequences to holders of claims and equity interests may vary based upon the
individual circumstances of each holder. The tax consequences of certain aspects of the plan are
uncertain due to the lack of applicable legal precedent and the possibility of changes in the tax
law.

        No ruling has been applied for or obtained from the IRS regarding the tax aspects of the
plan and no opinion of counsel has been requested or obtained by the debtors with respect
thereto.


                                                34
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09             Main Document
                                         Pg 41 of 43



        This discussion does not constitute tax advice or a tax opinion about the matters
described. No representation is being made regarding the particular tax consequences of the
transactions contemplated by the Plan as to any creditor. Each creditor should consult with its
own tax advisors regarding the consequences of the transactions contemplated by the Plan.

                                  ARTICLE VI
                    MATERIAL UNCERTAINTIES AND RISK FACTORS

     HOLDERS OF CLAIMS AGAINST THE DEBTOR SHOULD READ AND
CAREFULLY CONSIDER THE RISK FACTORS SET FORTH BELOW, AS WELL AS
OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT (AND
THE   DOCUMENTS     DELIVERED    TOGETHER     HEREWITH   AND/OR
INCORPORATED BY REFERENCE HEREIN). THESE RISK FACTORS SHOULD
NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE ONLY RISKS
INVOLVED IN CONNECTION WITH THE PLAN AND ITS IMPLEMENTATION.

       The following discussion is intended to be a non-exclusive summary of certain risks
attendant upon consummating the Plan. You are encouraged to supplement this summary with
your own analysis and evaluation of the Plan and Disclosure Statement, in their entirety, and in
consultation with your own advisors. Based on the analysis of the risks summarized below, the
Proponents believe that the Plan is viable and will meet all requirements of confirmation:

       A.      Parties in Interest May Object to the Classification of Claims and Interests.

        Bankruptcy Code §1122 provides that a plan may place a claim or an equity interest in a
particular class only if such claim or interest is substantially similar to the other claims or
interests in such class. The Proponents believe that the classification of Claims and Interests
under the Plan complies with the requirements set forth in the Bankruptcy Code because the
Proponents created certain Classes of Claims and Interests, each encompassing Claims or
Interests, as applicable, that are substantially similar to the other Claims and Interests in each
such Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the
same conclusion.

       B.      Failure to Satisfy Vote Requirement.

        If votes are received in number and amount sufficient to enable the Bankruptcy Court to
confirm the Plan, the Proponents intend to seek, as promptly as practicable thereafter,
Confirmation of the Plan. In the event that sufficient votes are not received, the Proponents may
seek to accomplish an alternative chapter 11 plan. Additionally, it is possible that other parties in
interest will have the right to propose an alternative plan. There can be no assurance that the
terms of any such alternative chapter 11 plan would be similar or as favorable to the Holders of
Allowed Claims as those proposed in the Plan.

       C.      The Proponents May Not Be Able to Secure Confirmation of the Plan or
               Confirmation May Be Delayed.

                                                 35
                                                                               HTRUST/2369879.1/067797
17-13469-rg     Doc 396      Filed 02/14/20 Entered 02/14/20 16:16:09           Main Document
                                         Pg 42 of 43



       Bankruptcy Code §1129 sets forth the requirements for confirmation of a chapter 11 plan,
and requires, among other things, a finding by the bankruptcy court that the value of distributions
to non-accepting holders of claims and equity interests within a particular class under such plan
will not be less than the value of distributions such holders would receive if the Debtor’s estate
was liquidated under chapter 7 of the Bankruptcy Code.

       There can be no assurance that the requisite acceptances to confirm the Plan will be
received. Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim might
challenge either the adequacy of this Disclosure Statement or whether the solicitation procedures
and voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if
the Bankruptcy Court determined that the Disclosure Statement, the solicitation procedures and
voting results were appropriate, the Bankruptcy Court could still decline to confirm the Plan if it
found that any of the statutory requirements for Confirmation had not been met.

       The Confirmation and Consummation of the Plan also are subject to certain other
conditions. No assurance can be given that these conditions will be satisfied.

       D.      LSI Liquidating Trust May Object to the Amount or Classification of Claims.

        Except as otherwise provided in the Plan, the LSI Liquidating Trust reserves the right to
object to the amount or classification of any Claim under the Plan. The estimates set forth in this
Disclosure Statement cannot be relied on by any Holder of a Claim where such Claim is subject
to an objection. Any Holder of a Claim that is subject to an objection thus may not receive its
expected share of the estimated distributions described in this Disclosure Statement.

       E.      Risk of Non-Occurrence of the Effective Date.

      Although the Proponents believe that the Effective Date will occur quickly after the
Confirmation Date, there can be no assurance as to such timing, or as to whether the Effective
Date will, in fact, occur.

       F.      Risks Affecting Potential Recoveries.

        Due to the nature of the LSI Liquidating Trust Assets, the Proponents cannot state with
certainty what recovery will be available to Holders of Claims as any sale or other disposition of
the LSI Liquidating Trust Assets yet to occur and recoveries on any Causes of Action are
speculative. In addition, the Proponents cannot know with certainty, at this time, the number or
size of Claims in Classes 3 and 4 that will ultimately be Allowed.

       G.      Risks Associated With Forward Looking Statements.

       The financial information contained in this Disclosure Statement has not been audited. In
preparing this Disclosure Statement, the Proponents and their professionals relied on financial
data derived from the Debtor’s schedules and other filings in the Case that were available at the
time of such preparation. Although the Proponents and their professionals have used their
                                                36
                                                                             HTRUST/2369879.1/067797
17-13469-rg      Doc 396     Filed 02/14/20 Entered 02/14/20 16:16:09            Main Document
                                         Pg 43 of 43



reasonable business judgment to ensure the accuracy of the financial information provided in this
Disclosure Statement, and while the Proponents believe that such financial information fairly
reflects the financial condition of the Debtor, the Proponents and their professionals are unable to
warrant or represent that the financial information contained herein and attached hereto is
without inaccuracies.
                                           ARTICLE VII
                                          CONCLUSION

       FOR ALL OF THE REASONS SET FORTH IN THIS DISCLOSURE
STATEMENT, THE PROPONENTS BELIEVE THAT CONFIRMATION AND
CONSUMMATION OF THE PLAN IS PREFERABLE TO ALL OTHER
ALTERNATIVES. THE DEBTOR URGES ALL CREDITORS ENTITLED TO VOTE
TO ACCEPT THE PLAN AND TO EVIDENCE SUCH ACCEPTANCE BY
RETURNING THEIR BALLOTS SO THAT THEY WILL BE RECEIVED BY 4:00 P.M.
(Prevailing Eastern Time) ON ________.


Respectfully submitted,

Dated: February 14, 2020
       Jericho, New York

SILVERMANACAMPORA LLP


 /s/ Anthony C. Acampora
By: Anthony C. Acampora
100 Jericho Quadrangle
Jericho, New York 11753
Tel: (516) 479-6300
AAcampora@SilvermanAcampora.com


Dated: February 14, 2020
       New York, New York

WOLLMUTH MAHER & DEUTSCH LLP


 /s/ Brad J. Axelrod
By: Brad J. Axelrod
500 Fifth Avenue
New York, New York 10110
Tel: (212) 382-3300
pdefilippo@wmd-law.com
baxelrod@wmd-law.com

                                                37
                                                                              HTRUST/2369879.1/067797
